     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 1 of 43


                                                                            1


1                        UNITED STATES DISTRICT COURT

2                    CENTRAL DISTRICT OF CALIFORNIA

3                                WESTERN DIVISION

4    THE HONORABLE JOHN E. McDERMOTT, MAGISTRATE JUDGE PRESIDING

5

6    UNITED STATES OF AMERICA,          )
                                        )
7                        Plaintiff,     )
                                        )
8              vs.                      ) NO. MJ 21-282-DUTY
                                        )
9    GINA MICHELLE BISIGNANO,           )
                                        )
10                       Defendant.     )
     ___________________________________)
11

12

13

14                REPORTER'S TRANSCRIPT OF PROCEEDINGS

15                         Los Angeles, California

16

17                Tuesday, January 19, 2021, 4:42 P.M.

18

19                           Arraignment Hearing

20

21                                             PAT CUNEO CSR 1600, CRR-CM
                                               Official Reporter
22                                             First Street Courthouse
                                               350 West 1st Street
23                                             Room 4311
                                               Los Angeles, CA 90012
24                                             213-894-1782
                                               patcuneo1600@gmail.com
25                                             www.patcuneo.com

                   Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 2 of 43


                                                                        2


1    APPEARANCES:

2    FOR THE PLAINTIFF:       TRACY L. WILKISON
                              ACTING UNITED STATES ATTORNEY
3                             BY: WILLIAM ROLLINS
                              ASSISTANT UNITED STATES ATTORNEY
4                             United States Courthouse
                              312 North Spring Street
5                             Los Angeles, California 90012

6    FOR THE DEFENDANT:       CUAUHTEMOC ORTEGA
                              FEDERAL PUBLIC DEFENDER
7                             BY: CRAIG HARBAUGH, DEPUTY
                              321 East Second Street
8                             Los Angeles, California 90012

9

10   ALSO PRESENT:            PRETRIAL SERVICES OFFICER GLASCO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 3 of 43


                                                                             3


1    LOS ANGELES, CALIF.; TUESDAY, JANUARY 19, 2021; 4:42 P.M.

2                                        -oOo-

3              THE CLERK:        Calling Case No. 21-MJ-0282, United

4    States of America vs. Gina Michelle Bisignano.

5              Counsel, please state your appearances.

6              PLAINTIFF'S ATTORNEY:             Good morning, Your Honor.

7    Will Rollins on behalf of the United States.

8              DEFENSE COUNSEL:          Good afternoon, Your Honor.

9    Craig Harbaugh on behalf of Ms. Bisignano who is present by

10   video and has previously submitted a consent to appear by

11   video.

12             THE COURT:        Okay.

13             Is your true name Gina Bisignano?

14             THE DEFENDANT:          Yes, sir.

15             THE COURT:        Is this your signature on the

16   financial affidavit form?

17             THE DEFENDANT:          Yes, sir.

18             THE COURT:        Is all the information contained on

19   the form true and correct?

20             THE DEFENDANT:          Without having the document in

21   front of me, yes, sir, to the best of my knowledge.

22             THE COURT:        Did you sign it and did you provide

23   the information that's contained in it; correct?

24             THE DEFENDANT:          Yes.    But I'm saying if I'm off by

25   a few dollars, that's to the best of my ability without

                   Pat   Cuneo   CSR   1600,     Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 4 of 43


                                                                            4


1    having my financials.

2              THE COURT:        That's how we take it.

3              DEFENSE COUNSEL:         Your Honor, I apologize.     Just

4    to clarify, I signed for her authorization.

5              THE COURT:        I'm sorry?

6              DEFENSE COUNSEL:         I signed the form based upon

7    Ms. Bisignano's authorization.

8              THE COURT:        All right.     I couldn't tell whether it

9    was you or her.     It's not all that clear.

10             DEFENSE COUNSEL:         I apologize.

11             THE COURT:        All right.

12             So the Court finds that the defendant is entitled

13   to the appointment of counsel and appoints Mr. Harbaugh to

14   represent her at this time.

15             Ms. Bisignano, have you received and read the

16   charges against you?

17             THE DEFENDANT:          Yes, sir.

18             THE COURT:        I'm not asking you to admit or deny

19   the truth of the charges, but do you understand what the

20   government claims you did?

21             THE DEFENDANT:          Yes, sir.

22             THE COURT:        All right.

23             I'll hear from the government on bail or

24   detention.

25             PLAINTIFF'S ATTORNEY:           Thank you, Your Honor.

                   Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 5 of 43


                                                                             5


1              Yes.      At this time the government does move for

2    detention; and in support of that request, we'd proffer the

3    out-of-district complaint from Washington DC, the affidavit

4    in support thereof, the Pretrial Services report but not the

5    recommendation therein, as well as the evidence of the gun

6    found in defendant's apartment this morning by FBI that was

7    registered to a different person.

8              I believe that fact actually is also now in the

9    Pretrial Services report; and the United States also moves

10   to unseal the criminal complaint at this time.

11             THE COURT:        So ordered.

12             Mr. Harbaugh?

13             PLAINTIFF'S ATTORNEY:           I'm sorry, Your Honor.       Did

14   you want me to proceed with the argument on detention first

15   or did you want to here from the defense.

16             THE COURT:        Oh, I'm sorry.     I thought you were

17   done.   Go ahead.

18             PLAINTIFF'S ATTORNEY:           Oh, no.    That was just my

19   proffer, Your Honor.

20             THE COURT:        You may proceed.

21             PLAINTIFF'S ATTORNEY:           Thank you, Your Honor.

22             Just a few points on dangerousness first.              The

23   charges in this case are obviously extraordinary.               The

24   defendant participated in a violent riot that was designed

25   to prevent the United States Congress from certifying the

                   Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 6 of 43


                                                                         6


1    valid true results of the 2020 presidential election.

2               So to say that her alleged crimes were dangerous

3    not just to the community but to American democracy and the

4    rule of law itself is an understatement.

5               And I want to draw a distinction between some of

6    the defendants that have appeared before this Court charged

7    in connection with the Capitol riots and the defendant that

8    is currently in front of this Court.

9               This defendant is charged with three and

10   potentially four felonies, if serious bodily injury resulted

11   which the facts indicate it did under 1752.

12              And so there's a severity and exposure here that

13   was not in the severity in allegations in the affidavit that

14   were not present for a couple of the other defendants that

15   appeared today.

16              And so the second point that I'd like to make that

17   relates to this is the fact that the defendant was not a

18   mere onlooker in this riot.         She personally encouraged and

19   aided and abetted violence and property damage at the

20   Capitol.

21              She was with a group of rioters who crushed a

22   police officer in the door at the building of the US Capitol

23   as they attempted to gain entry.

24              She stood with a crowd of rioters who were

25   striking police officers as they attempted to enter the

                   Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 7 of 43


                                                                        7


1    Capitol.   She used a bullhorn to encourage rioters to enter

2    the US Capitol.     She used a bullhorn to call for weapons and

3    gas masks outside the Capitol.

4               And seconds after that call to arms, a rioter hit

5    a police officer with a baseball bat several feet away from

6    the defendant.

7               And she also encouraged people to go into the

8    Capitol after confirming that she heard that lethal force

9    was being used inside.

10              So she actually posed a danger not only to the

11   police officers at the Capitol, but even to the rioters

12   themselves with some of her statements and her incitement.

13              The third point I want to make broadly in terms of

14   dangerousness is of course that during the search of her

15   apartment this morning the FBI discovered a handgun that was

16   not registered to her and it's registered to a different

17   name, to somebody else, at an address in Westlake Village.

18              She also appears to have a battery arrest from

19   2004, and the unique context in this particular case

20   matters.

21              So you not only have a defendant who encouraged

22   essentially the overthrow of the United States government

23   and the entire democratic process by breaking into and

24   rioting at the US Capitol.

25              She has access to guns, and you've got the

                   Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 8 of 43


                                                                        8


1    inauguration of President-elect Biden and Vice

2    President-elect Harris scheduled to take place tomorrow.

3              And if she's on release, for example, while in

4    Washington DC awaiting trial, the new administration will

5    exist starting tomorrow.

6              She's also likely to pose a unique danger to

7    members of Congress and the new administration if on bond

8    during her trial or other pretrial proceedings in DC.

9              I'd also note that she provided her social media

10   account information on videos during the riot; and so trying

11   to prevent her from inciting, contacting, or coordinating

12   with other radical extremists while she's on home detention

13   or with location monitoring would be extremely difficult for

14   law enforcement and, frankly, for Pretrial Services as well.

15             I want to pivot now briefly to flight risk and

16   talk first about the strength of the evidence which I know

17   traditionally is the least important factor but in this case

18   it's frankly overwhelming.

19             The defendant admitted essentially her conduct on

20   recorded videos and which have been listed online and are

21   readily available to view.

22             As I hinted at, at the beginning of this hearing,

23   her sentencing exposure, unlike the defendants that appeared

24   earlier before this Court, create powerful incentives for

25   her to flee.

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 9 of 43


                                                                          9


1              She's got at least three and probably four felony

2    charges given the injuries that happened with Capitol police

3    officers in this case including a statutory maximum of 20

4    years if she's convicted of violating Section 1512(b)(2).

5    Her offense level and guidelines range for that particular

6    offense are substantial.

7              Under Section 2J1.2, she's got a base offense

8    level of 14; subsection (b)(1)(B), a plus 8.             That means if

9    the offense involved causing or threatening to cause

10   physical injury or property damage, that's essentially been

11   sustained by the videos themselves in this case.

12             So with an offense level of 22, she's looking at a

13   guidelines range of imprisonment with 41 to 51 months.             And

14   that's without considering the unique nature and

15   circumstances of this particular offense which involved an

16   attack on the icon of US democracy.

17             And so I also want to point out of course that

18   we're in Los Angeles.       We have a close proximity to a

19   foreign border.     Given the exposure that she's got at

20   sentencing, she has a strong incentive to flee if this Court

21   allows her to remain in Beverly Hills before her trial in

22   Washington DC.

23             The Pretrial Services report makes clear that the

24   location of her passport is unknown.           She does not appear to

25   have any ties to the charging district, that's Washington

                   Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 10 of 43


                                                                           10


1    DC.

2               She has family in multiple states -- Tennessee and

3    Florida.   There is recent travel to Italy and Israel.              She

4    appears to have relatively significant assets including some

5    stock that's very liquid, could be easily liquidated; and I

6    think the foreign travel and the absence of a passport

7    combined with the assets is a significant flight risk.

8               And the last point I want to make, Your Honor,

9    that really factors in with both flight risk and

10   dangerousness in this case are her own anti-government,

11   anti-democracy, and anti-rule-of-law ideologies.

12              So she's not likely to obey any pretrial release

13   restrictions because she doesn't believe in the legitimacy

14   of the United States government, the rule of the law, or

15   basic democratic process.

16              And her sincere belief in conspiracy theories and

17   the absence of rational, evidence-based decision-making

18   shows that she is extraordinarily unlikely to accept the

19   legitimacy of this Court's orders; any from federal law

20   enforcement, especially those after a new administration

21   takes over tomorrow, or obey any terms of pretrial release.

22              And if she believes that she's been called upon by

23   anti-government groups or people to disobey the law or court

24   orders, the evidence shows that she will.

25              And for all these reasons, the government

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 11 of 43


                                                                         11


1    respectfully requests that the Court order her detained

2    pending trial and transfer to the District of Columbia.

3               THE COURT:        Mr. Harbaugh.

4               DEFENSE COUNSEL:         Yes.

5               Your Honor, that was a very colorful speech by

6    Mr. Rollins but he failed to address the standard that

7    applies at this proceeding.

8               The government has the burden to prove by clear

9    and convincing evidence that she is a danger currently to

10   the community or by a preponderance of the evidence that she

11   is a substantial risk of flight.

12              The government barely touched on either assertion.

13              Your Honor, addressing the broader issue, it is

14   clear that Ms. Bisignano was present at a large-scale

15   protest that was set up not by anti-government forces but by

16   the President of the United States as she has represented in

17   her repeated statements.

18              So to make this about her acting on her own accord

19   and not at the guidance of the President, I think really

20   discounts and makes this appear to be a completely separate

21   action.

22              But, Your Honor, putting that aside, the

23   government has not met its burden; and I want to first take

24   dangerousness to the community.

25              The government makes much of the fact that there

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 12 of 43


                                                                            12


1    is an unregistered firearm.          Your Honor, our proffer to that

2    is that Ms. Bisignano purchased the firearm from a police

3    officer and has been working to get it registered.

4               She never used the firearm and she was working on

5    the registration; and the government has no evidence that

6    she brought that firearm to the Capitol on January 6th.

7               And, Your Honor, it's even more significant that

8    Ms. Bisignano admitted to Pretrial about the firearm.               She

9    did not withhold that fact.          That is not information that

10   Pretrial gleaned on their own.             Ms. Bisignano reported --

11   self-reported her possession of a firearm.

12              Your Honor, the government has offered nothing

13   else.   And then further, as detailed in the complaint,

14   Ms. Bisignano provided a detailed statement to the Beverly

15   Hills Courier regarding her conduct that day.

16              Your Honor, the government would like to try and

17   convict Ms. Bisignano right now; but as the Court -- the

18   government is forced to concede, the weight of the evidence

19   is the least important factor.

20              But, Your Honor, there's certainly evidence in

21   their own complaint demonstrating that Ms. Bisignano was

22   involved in the defense of others or protection of herself.

23              She was sprayed clearly with some pepper spray at

24   the time and suffered injuries during this protest.

25              But, Your Honor, again, the government has failed

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 13 of 43


                                                                            13


1    to show that she is a danger to the community by clear and

2    convincing evidence.

3               Secondly, Your Honor, regarding risk of flight,

4    the standard is not that there's a possibility that she will

5    flee.   It is that the government needs to offer specific

6    articulable facts that Ms. Bisignano is likely to disregard

7    the orders of this Court; and there is nothing in her

8    history to indicate that that is what she would do.

9               Your Honor, the conditions proposed by Pretrial

10   are more than adequate to ensure her presence in court and

11   to ensure the safety of the community.

12              And, Your Honor, even to address Mr. Rollins'

13   assertion that it's impossible to monitor activity online,

14   if the Court is genuinely concerned about that as in any

15   (electronic beep; sound lost) involving child pornography

16   where individuals are repeatedly let out on bail, then the

17   Court can impose a computer-monitoring condition to ensure

18   that she does not engage in any discussion about her views

19   about the election which were propagated again by the

20   President of the United States, 117 Representatives from the

21   House and numerous Senators.

22              So, Your Honor, that was a constellation of

23   factors that is unlikely to repeat itself.              We would ask

24   that the Court apply measured judgment and not be caught up

25   in the hyperbole of the government and the passion of the

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 14 of 43


                                                                           14


1    moment and grant Ms. Bisignano bail.

2                THE COURT:       Well, I think both sides have

3    overstated things.      I think the government is trying to make

4    an example of Ms. Bisignano and blaming her for and trying

5    to make her out to be a traitor.

6                I also don't like the argument that she did it

7    because of President Trump.          The fact remains that the

8    government has not carried its burden on either flight risk

9    or danger, at least that can't be mitigated by the sorts of

10   restrictions that have been recommended by Pretrial Services

11   which I'm going to follow.

12               PLAINTIFF'S ATTORNEY:          Your Honor, may I just

13   briefly be heard on this before the Court finalizes its

14   decision?   I just want to respond to a couple of points made

15   by defense counsel.

16               THE COURT:       Go ahead.

17               PLAINTIFF'S ATTORNEY:          So I just want to say --

18   and I am trying to be measured in my approach to this here

19   and trying to keep the facts focused specifically on what

20   this particular offender did.

21               And I think, as the Court saw earlier for

22   defendants where the allegations were not as serious and

23   when violence wasn't particularly called for by a defendant,

24   we've taken different approaches and have been willing to

25   stipulate to bond.

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 15 of 43


                                                                               15


1               And so she was not merely caught up in the Capitol

2    riot in this case.      She specifically called for weapons and

3    gas masks outside of the Capitol.            She entered it in two

4    different locations and she was encouraging people to enter

5    the Capitol at the time that others in the riot were

6    physically assaulting police officers.

7               DEFENSE COUNSEL:         Excuse me.    I'm sorry.

8    Mr. Rollins, sorry.

9               PLAINTIFF'S ATTORNEY:           Mr. Harbaugh, it's

10   difficult to talk over one another with the VCT.                 If you

11   don't mind just letting me finish and then I'll let --

12              DEFENSE COUNSEL:         I couldn't see the Court.        The

13   Court had blacked out.        So that's all I was trying to --

14              THE COURT:        I heard everything.       I may have been

15   blacked out, but I could hear you and you were on the screen

16   so nothing was lost.

17              PLAINTIFF'S ATTORNEY:           Thank you, Mr. Harbaugh.

18   Sorry about that.      Appreciate it.

19              Even assuming for the sake of argument, Your

20   Honor, that she was caught up in the heat of the moment,

21   that does not mitigate the danger for this particular

22   offender who again had a firearm registered to a third party

23   in her apartment this morning.

24              And the President-elect and the Vice

25   President-elect are scheduled to take the oath of office

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 16 of 43


                                                                             16


1    tomorrow.    They'll be in power for the next four years.

2    There will be members of Congress and even the former Vice

3    President Pence as of tomorrow still at risk while this

4    defendant and should her passions become inflamed again.

5                And I think she's also simply not credible.             I

6    mean, defense counsel referred to statements that she made

7    to the Courier in Beverly Hills.

8                The facts in this video showed that she simply was

9    lying to the press trying to get herself out of trouble

10   after she realized she had been caught on so many different

11   platforms.

12               She claimed that she thought that she was let into

13   the Capitol.    But the video, audio, and photos from that day

14   show that she was climbing into broken windows at the

15   Capitol, encouraging others to bring weapons and gas masks

16   inside.

17               And so I do appreciate the Court's concern and

18   just wanted to respond really briefly to those points from

19   defense counsel.

20               It's our request that she be detained in this

21   particular case.

22               THE COURT:       Again, there's nothing that's occurred

23   here that can't be mitigated by appropriate restrictions

24   such as those recommended by Pretrial Services.

25               PLAINTIFF'S ATTORNEY:          Understood.

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 17 of 43


                                                                          17


1               THE COURT:        I'm sorry?

2               PLAINTIFF'S ATTORNEY:           Understood, Your Honor.

3               We would just request then that the Court do

4    impose a real property surety for some added layers of

5    security; and we'd ask that the Court stay its order for 48

6    hours so that this can be appealed to the District Judge in

7    Washington DC.

8               THE COURT:        The Court is going to set bail in the

9    amount of an unsecured appearance bond of $150,000 signed by

10   a responsible third party.

11              The Court is also going to require contribution of

12   $250 a month given the substantial assets that the defendant

13   has.

14              All right.        We have a passport declaration.

15   Defendant is restricted to the Central District and District

16   of Columbia unless prior permission is granted by Pretrial

17   Services to travel to specific other locations.

18              Defendant is to reside as approved by Pretrial

19   Services and not relocate without prior permission from

20   Pretrial Services.

21              Defendant is to maintain or actively seek

22   employment and provide proof of same to Pretrial Services

23   with any employment to be approved by Pretrial Services.

24              Defendant is to avoid all contact directly or

25   indirectly including by any electronic means with any known

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 18 of 43


                                                                         18


1    codefendants except in the presence of counsel.

2                Defendant is not to possess any firearms,

3    ammunition, destructive devices, or other dangerous weapons;

4    and in order to determine compliance must agree to submit to

5    a search of her person or property by Pretrial Services in

6    conjunction with the US Marshal.

7                Defendant is not to use or possess illegal drugs

8    or state-authorized marijuana.

9                Defendant is not to use for purposes of

10   intoxication any controlled substance.

11               Defendant is to submit to drug and/or alcohol

12   testing.

13               Defendant is to participate in a residential drug

14   and alcohol treatment program as directed by Pretrial

15   Services.

16               Defendant is to submit to a mental health

17   evaluation.

18               Defendant is to participate in the location

19   monitoring program which will include a location monitoring

20   bracelet.

21               Defendant is restricted to her residence every day

22   as directed by Pretrial Services.

23               Ms. Bisignano, do you understand these terms and

24   conditions of your release?

25               THE DEFENDANT:         I do, Your Honor.

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 19 of 43


                                                                           19


1               PRETRIAL SERVICES OFFICER:            Your Honor, is it okay

2    with -- this is Pretrial Services, Your Honor.               Is it okay

3    if we have 24 hours to put the bracelet installed on her and

4    we can have 24 hours after her release?

5               THE COURT:        Yes.

6               PRETRIAL SERVICES OFFICER:            Thank you.

7               DEFENSE COUNSEL:          And, Your Honor, can I ask,

8    given the COVID outbreak in the facilities, we would ask

9    that -- and given her substantial assets, we would ask that

10   the Court order her release based upon her signing of a

11   $70,000 signature bond to be replaced within 48 hours with

12   the 150- by two third parties.

13              PLAINTIFF'S ATTORNEY:            And, Your Honor, I just

14   would reiterate that the government is planning to take an

15   appeal of the Court's -- and of course respect the Court's

16   decision very much.

17              Just we do want to appeal this in the District of

18   Columbia and would respectfully ask that it be stayed for 48

19   hours; and in that event, the Court in DC can address the

20   conditions that Mr. Harbaugh just proposed.

21              THE COURT:        Mr. Harbaugh, you need to repeat your

22   proposal again.

23              DEFENSE COUNSEL:          Yes, Your Honor.

24              We would ask that the Court order forthwith

25   release with Ms. Bisignano signing her own $75,000 signature

                    Pat   Cuneo   CSR    1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 20 of 43


                                                                           20


1    bond or a hundred thousand as the Court deems appropriate to

2    be substituted; and we can even make it 24 hours to be

3    substituted by third -- you know, two responsible third

4    parties for the 150,000.

5                   (Court and the clerk conferred.)

6               THE COURT:        He's suggesting an alternative which

7    is short-term, in order to effectuate immediate release, a

8    $70,000 bond that the defendant herself would sign.

9               Is that what I understand?

10              DEFENSE COUNSEL:         Yes, Your Honor.

11              And then to be substituted within 24 hours.              The

12   problem is her family is out of state and so it is difficult

13   to get those signature bonds in such a short time.

14              I would have tried this after -- I made my effort

15   this afternoon but wasn't able to do so.              But, Your Honor,

16   my worry is once she goes in, then she's going to be subject

17   to a quarantine and held there for at least two weeks before

18   she can get out.

19              THE COURT:        Let me hear from the government.

20              PLAINTIFF'S ATTORNEY:           Your Honor, I think since

21   there is going to be an appeal in this case, what I would

22   propose is that the Court order her transferred to the

23   charging district during the pendency of the appeal so that

24   she's transported and the process moves forward in DC while

25   the government takes that appeal.

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 21 of 43


                                                                             21


1               And then once the third-party surety and once the

2    affidavit -- or excuse me -- once the third-party surety is

3    available, the defendant's lawyer can raise that issue with

4    the court in Washington DC and seek release there.

5               Because once the order is going to be appealed, it

6    will switch to the District of Columbia; and there's no

7    sense in having her out with no surety while that appeal is

8    pending only for another federal judge to potentially order

9    her back into custody.

10              And so I think brief stay and transport her to the

11   District of Columbia while a third-party surety is secured

12   and potentially real property security, that makes the most

13   sense to the government and that would be our request of the

14   Court.

15              DEFENSE COUNSEL:         Your Honor, Ms. Bisignano did

16   not waive her right to a preliminary hearing in this

17   district and so the government's proposal would not work.

18              THE COURT:        Well, I'm not going to stay the

19   Court's order anyway.

20              PLAINTIFF'S ATTORNEY:           Understood.    Understood,

21   Your Honor.

22              So in that case then, we would just ask that the

23   Court wait until that third-party surety show up or have it

24   secured by some real property because otherwise we've just

25   got a signature with no teeth to it.

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 22 of 43


                                                                             22


1               THE COURT:        Mr. Harbaugh, I am leaning in the

2    direction of insisting on security.

3               DEFENSE COUNSEL:          Your Honor, I am fine with

4    security; but the issue with security is it takes -- the

5    process is quite long.

6               We would propose the posting of the home or full

7    deeding of the property with -- it appears to be a $20,000

8    equity in the home in Tennessee.             We would propose that as

9    the security.    But, Your Honor, it's the process takes quite

10   long.

11              THE COURT:        I'm well aware of the process.

12              There is no other security that's available?             I

13   mean, you also have the defendant's own assets.

14              THE DEFENDANT:          May I speak?

15              DEFENSE COUNSEL:          Hold on, Ms. Bisignano.

16              Your Honor, we could -- so is the Court

17   contemplating like a cash collateral or --

18              THE COURT:        Yes.    She has 50,000 worth of stocks

19   and bonds plus 27,000 in her savings account.               What I want

20   to do is, in addition to the 150-, I want her to post 20,000

21   from her savings account and other sources as security in

22   addition to the 150- and --

23              DEFENSE COUNSEL:          But, Your Honor --

24              THE COURT:        The only question now for the Court is

25   whether I grant immediate release or wait until all that's

                    Pat   Cuneo   CSR    1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 23 of 43


                                                                         23


1    been secured or provided.

2               Mr. Harbaugh?

3               DEFENSE COUNSEL:         Yes, Your Honor.

4               And I -- my concern is that once she enters

5    custody, they will not let her out.            She'll be subject to a

6    quarantine and then have to show negative COVID test before

7    they let her out.

8               And so, Your Honor, we would ask under these

9    unique circumstances that she be allowed out on her

10   signature bond; and if the Court wants to impose essentially

11   a home confinement until she provides the secured amounts,

12   the defense is fine with that.

13              THE COURT:        All right.

14              PLAINTIFF'S ATTORNEY:           I'm not aware of any COVID

15   test requirement.

16              Craig, are you sure about that, Mr. Harbaugh?

17              DEFENSE COUNSEL:         I know I have had multiple

18   clients had not let out because they have been told they

19   have to have a negative test.

20              A quarantine for a minimum -- sorry -- it's a

21   quarantine for a minimum of 10 to 14 days is what I have

22   seen once they go in.

23              PLAINTIFF'S ATTORNEY:           It seems like the cash bond

24   could be securable within 24 hours which frankly would

25   mitigate a lot of our concerns about dangerousness as well

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 24 of 43


                                                                         24


1    given that the inauguration is scheduled to take place

2    tomorrow.

3                THE COURT:       So you're in agreement with the cash

4    bond?

5                PLAINTIFF'S ATTORNEY:          Well, I agree with the

6    Court; that if the Court is going to grant bond, I certainly

7    agree with the Court that some cash bond is better than

8    none.

9                THE COURT:       All right.     Here's what we're going to

10   do.   I'm going to order forthwith release for all the

11   reasons we've been discussing and the concerns of

12   Mr. Harbaugh has raised about being stuck in the system

13   because of COVID regulations.

14               So defendant is going to provide a signature bond

15   of $70,000 to be replaced within ten days with a $150,000

16   bond from a responsible surety; and $20,000 cash is

17   something that's going to have to be posted immediately.

18               Can that be done by tomorrow?

19               THE DEFENDANT:         Your Honor.

20               DEFENSE COUNSEL:        Ms. Bisignano --

21               THE DEFENDANT:         Yes.

22               DEFENSE COUNSEL:        -- are you able to get that

23   20,000 by tomorrow?

24               THE DEFENDANT:         Yes.    Do I get that back at some

25   point?

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 25 of 43


                                                                               25


1                DEFENSE COUNSEL:        It's just collateral for the

2    court.

3                THE DEFENDANT:         Of course.

4                May I say something, Your Honor?

5                DEFENSE COUNSEL:        Ms. Bisignano, I advise you not

6    to.   It's just are you able to get it in 24 hours.

7                THE DEFENDANT:         (Nods head up and down.)

8                DEFENSE COUNSEL:        Okay.    So, yes, Your Honor, we

9    will be able to do so.

10               THE COURT:       So 70,000 signature bond immediately,

11   20,000 within 24 hours in cash, and the 150- would be -- how

12   much time do you need to obtain those affidavits?                Surety

13   affidavits, the 150- from a responsible third person.

14               DEFENSE COUNSEL:        Your Honor, I could get them

15   by -- if I could just have a week or the end of the week is

16   fine; and, Your Honor, just so --

17                        (Overtalking; unreportable.)

18               THE COURT:       Did you say end of this week?

19               DEFENSE COUNSEL:        End of this week, Your Honor.

20               THE COURT:       All right.     That's what we'll do on

21   the 150-.

22               DEFENSE COUNSEL:        And I could clarify -- I'm

23   sorry, Your Honor, just briefly.

24               Sometimes there's a confusion at the clerk's

25   office.   Can we just clarify that it's responsible third

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 26 of 43


                                                                          26


1    parties so if we have multiple sureties that will work but

2    it just doesn't have to be one individual?

3               THE CLERK:        Thank you.     I was going to ask for

4    clarification on that as well as the total amount of the

5    bond.   Is the total amount of the bond 150K and then we're

6    dividing it up or --

7               THE COURT:        It's actually 170- total.

8               THE CLERK:        170-.

9               THE COURT:        Total.

10                    (Pause in the proceedings.)

11              THE COURT:        When you count the cash.

12              Also, I am going to do as you offered,

13   Mr. Harbaugh, and add a restriction to defendant's residence

14   except for medical needs or treatment, attorneys visits,

15   court appearances, and employment, all of which must be

16   preapproved by Pretrial Services.

17              DEFENSE COUNSEL:          And the location monitoring

18   condition, Your Honor, is still intact?

19              THE COURT:        Absolutely.     So we've got location

20   monitoring, home --

21              PRETRIAL SERVICES OFFICER:           Your Honor, is it

22   going to change to home incarceration or until the bond is

23   satisfied?

24              THE COURT:        I didn't hear you.

25              PRETRIAL SERVICES OFFICER:           I'm sorry, Your Honor.

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 27 of 43


                                                                         27


1               Is it going to be home incarceration until the

2    bond is satisfied or you want to change it altogether to

3    home incarceration?

4               THE COURT:        I'll change it altogether to home

5    incarceration.

6               PRETRIAL SERVICES OFFICER:            Okay.

7               THE CLERK:        So restricted every day to your

8    residence as directed by Pretrial?

9               THE COURT:        Yes.    I think all these different

10   restrictions serve to mitigate any concern about flight or

11   danger.

12              PLAINTIFF'S ATTORNEY:            Understood.

13              And did the Court set the preliminary hearing date

14   yet, Your Honor?

15              THE CLERK:        No, I'm still getting the bond form

16   together because there are different amounts at different

17   times; and I need this to be correct before it goes to the

18   clerk's office or they're going to call me on it and then

19   we're going to have other problems.

20              The problem we'll most likely have to do a

21   stipulation because something I didn't get was correct.             So

22   I want to go over the amount before we can go on.

23              So I have unsecured appearance bond for 170,000.

24              THE COURT:        No.    Unsecured appearance bond of

25   150,000 and a $20,000 cash bond for a total of 170,000 now.

                    Pat   Cuneo   CSR    1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 28 of 43


                                                                            28


1               THE CLERK:        Correct, Your Honor.        Unsecured bond,

2    the whole bond is 170-?

3               THE COURT:        Yes.

4               THE CLERK:        Okay.    That is broken down to 20,000

5    cash and then --

6               THE COURT:        150,000 from responsible third parties

7    and it can be more than one.

8               THE CLERK:        And that is due by 1-22?

9               THE COURT:        Correct.

10              THE CLERK:        And, Mr. Harbaugh, how will the

11   execution of the bond be or how would you execute a DR4 for

12   the defendant?

13              DEFENSE COUNSEL:          Your Honor, if I could ask, I

14   will -- if I'm permitted after the hearing, I will speak to

15   Ms. Bisignano; and per her authorization, if I can complete

16   the form after I review it with her, if I can sign on her

17   behalf.

18              Thank you, Your Honor.

19              PRETRIAL SERVICES OFFICER:            I have one question

20   with Pretrial.       I have one question with Pretrial.           When you

21   ordered the residential treatment, Your Honor, do you want

22   her to be released today (sound garbled) --

23              THE COURT:        I didn't hear hardly any of that.

24              THE CLERK:        One more time, Ms. Glasco.

25   Ms. Glasco, can you repeat that?             We didn't hear what you

                    Pat   Cuneo   CSR    1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 29 of 43


                                                                              29


1    said.

2                PRETRIAL SERVICES OFFICER:          I'm sorry.       Okay.

3    With the residential drug treatment program, do you want her

4    released -- do you want her to go into a program or is that

5    just if she needs it?

6                THE COURT:       Did you understand what she said

7    because I didn't.

8                   (Court and the clerk conferred.)

9                THE COURT:       Just if she needs it.

10               PRETRIAL SERVICES OFFICER:          Okay.    The reason why

11   I'm bringing this to your attention, this location

12   monitoring with a residential drug treatment program is a

13   challenge at this point.

14               So that's why I was bringing that up.            So if she

15   has to go into a residential drug program, she can't be

16   placed on LM.

17               THE COURT:       Well, somebody is going to have to --

18               PRETRIAL SERVICES OFFICER:          Because they won't

19   allow it.

20               THE CLERK:       Hold on.

21                    (Pause in the proceedings.)

22               THE COURT:       Well, we're only making the drug

23   program if she needs it so it shouldn't be a problem; right?

24               THE CLERK:       Ms. Glasco --

25               PRETRIAL SERVICES OFFICER:          All right.       Thank you.

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 30 of 43


                                                                           30


1               THE CLERK:        -- how would you like that to be

2    instructed on the bond form?

3               PRETRIAL SERVICES OFFICER:           Just residential drug

4    treatment only if needed.

5                     (Pause in the proceedings.)

6               THE COURT:        Are we done?

7               THE CLERK:        No, Your Honor.

8               Counsel, I will be emailing this bond form to you.

9    I will need this bond form back executed by noon tomorrow or

10   sooner than that.

11                    (Pause in the proceedings.)

12              THE CLERK:        Okay, Your Honor.        I sent the bond to

13   counsel.

14              THE COURT:        All right.

15              We have an out-of-district waiver.

16              Ms. Bisignano, I take it you authorized your

17   counsel to sign the out-of-district waiver?

18              THE DEFENDANT:          Yes, Your Honor.

19              THE COURT:        As your counsel has advised you, you

20   have the right to receive a certified copy of the charges

21   and if you dispute identity, you have the right to an

22   identity hearing to determine whether you're the person

23   named in the complaint or Indictment prior to removal.

24              Do you understand that by waiving -- by signing

25   this form or authorizing your counsel to sign it, you have

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 31 of 43


                                                                           31


1    waived your right to have an identity hearing and an arrival

2    of process?    Do you understand that?

3                THE DEFENDANT:         Yes, Your Honor.

4                THE COURT:       And have you had an opportunity to

5    discuss with your counsel these rights and the consequences

6    of waiving them?

7                THE DEFENDANT:         Yes, Your Honor.

8                THE COURT:       And it's your desire to give up these

9    rights?

10               THE DEFENDANT:         Yes, Your Honor.

11               THE COURT:       Counsel, do you concur in the waiver?

12               DEFENSE COUNSEL:        Yes, Your Honor.

13               THE COURT:       The Court finds that defendant's

14   waiver is knowing and voluntary.

15                    (Pause in the proceedings.)

16               THE CLERK:       For your preliminary hearing, what's

17   the date?   It will be by June so everyone would have to have

18   that available.

19               PLAINTIFF'S ATTORNEY:          The government would ask

20   for no sooner than February 2nd.            Sorry if that didn't come

21   through.

22               THE CLERK:       I didn't hear you.

23               You said February 2?

24               PLAINTIFF'S ATTORNEY:          No sooner than

25   February 2nd.    Perhaps (Electronic beep; sound

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 32 of 43


                                                                              32


1    obliterated.)

2                     (Pause in the proceedings.)

3               THE CLERK:        Mr. Harbaugh, do you have a date after

4    February 2nd?

5               DEFENSE COUNSEL:          Just a moment.      Let me just --

6               THE CLERK:        Bond transferred to the district?

7    Yes?

8               THE COURT:        Yes.

9               THE CLERK:        And, Mr. Harbaugh, do you have

10   reporting instructions?

11              PLAINTIFF'S ATTORNEY:            Yes, I do.    The district

12   asked that the defendant contact the clerk -- the court

13   clerk in the District of Columbia, the magistrate court's

14   clerk, and set for next reporting date; and I can send

15   defense counsel the details by email in just a moment.

16              DEFENSE COUNSEL:          That's fine.      I'm flexible after

17   February 2nd except for February 5th.

18              THE CLERK:        Your Honor.

19              THE COURT:        Yes.

20                  (Court and the clerk conferred.)

21              THE COURT:        Whatever date they pick is fine.       The

22   only thing I'm aware of, I have a problem on February 2nd.

23   Any day after that works.

24                    (Pause in the proceedings.)

25              THE CLERK:        February the 9th?

                    Pat   Cuneo   CSR    1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 33 of 43


                                                                            33


1                THE COURT:       That's fine.

2                THE CLERK:       Counsel, February 9?

3                DEFENSE COUNSEL:         I could do it later in the day.

4    I have a contested hearing at 9:00 a.m. or 9:30.

5                THE CLERK:       Your Honor, February 4, that's a

6    Thursday.

7                THE COURT:       That's fine.

8                THE CLERK:       Counsel, February 4th.

9                DEFENSE COUNSEL:         That is fine with me.       I believe

10   we lost Mr. Rollins.

11               THE CLERK:       Mr. Rollins?

12               DEFENSE COUNSEL:         I don't know if he just turned

13   his image off but I don't see him anymore.

14               (Electronic beep; AUSA video back on.)

15               DEFENSE COUNSEL:         Oh, there.

16               THE CLERK:       Mr. Rollins, is February 4th at

17   10:00 a.m. good for you?

18               PLAINTIFF'S ATTORNEY:          Yes.   I apologize.     I

19   dropped off there.

20               THE CLERK:       No, that's fine.

21                    (Pause in the proceedings.)

22               THE CLERK:       Okay.   So February 4th, 2021 at

23   10:00 a.m. will be the preliminary hearing; and it's on the

24   Court's website but I will send counsel the email.

25               PRETRIAL SERVICES OFFICER:            I got cut off.   What

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 34 of 43


                                                                            34


1    is this hearing for?

2               DEFENSE COUNSEL:          A preliminary hearing.

3               PRETRIAL SERVICES OFFICER:            Thank you.

4                   (Court and the clerk conferred.)

5               DEFENSE COUNSEL:          And, Your Honor?

6               THE COURT:        You took the file.        It was right

7    there.    Who took it?

8               Oh, okay.

9               DEFENSE COUNSEL:          Your Honor?

10              THE COURT:        Yes.

11              DEFENSE COUNSEL:          I'm terribly sorry.      I just -- I

12   contacted the experts in my office regarding submitting a

13   cash deposit; and they were not sure -- apparently, during

14   COVID times, she may have to make an appointment; and my

15   only concern is I don't know if she could make an

16   appointment for tomorrow given the late hour.

17              THE COURT:        Appointment where?        With whom?

18              DEFENSE COUNSEL:          At the clerk's office.       That's

19   what --

20              THE CLERK:        No, no.    I will let the clerk's office

21   know.

22              DEFENSE COUNSEL:          Okay.    Great.    Fantastic.

23   Great.    Thank you.

24              THE CLERK:        Just needs to be here by 3:30.

25              DEFENSE COUNSEL:          Okay.    Thank you.

                    Pat   Cuneo   CSR    1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 35 of 43


                                                                           35


1               THE CLERK:        I'll let them know.

2               THE COURT:        Here you go.

3               THE CLERK:        If there is any issue, I'll be in the

4    office.    He can contact me or tell the clerk's office to

5    call me.

6               DEFENSE COUNSEL:         Thank you so much.

7               THE CLERK:        You're welcome.

8               THE COURT:        All right.

9               Are we done with this case?

10              PLAINTIFF'S ATTORNEY:           Nothing further from the

11   government, Your Honor.

12              DEFENSE COUNSEL:         Nothing further from the

13   defense, thank you, Your Honor.

14              THE COURT:        Mr. Rollins, I am required by Rule 5

15   to remind you of your obligation to turn over exculpatory

16   evidence under Brady v. Maryland.

17              PLAINTIFF'S ATTORNEY:           Understood.

18              Thank you, Your Honor.

19               (At 5:31 p.m., proceedings were concluded.)

20

21

22

23

24

25

                    Pat   Cuneo   CSR   1600,   Official   Reporter
     Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 36 of 43


                                                                         36


1                                   CERTIFICATE

2

3               I, PAT CUNEO, CSR 1600, hereby certify that

4    pursuant to Section 753, Title 28, United States Code, the

5    foregoing is a true and correct transcript of the

6    stenographically reported proceedings held in the

7    above-entitled matter and that the transcript page format is

8    in conformance with the regulations of the Judicial

9    Conference of the United States.

10
     Date:   February 5, 2021
11

12

13

14

15                                         /s/__________________________

16                                         PAT CUNEO, OFFICIAL REPORTER
                                           CSR NO. 1600
17

18

19

20

21

22

23

24

25

                    Pat   Cuneo   CSR   1600,   Official   Reporter
        Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 37 of 43
                        1600 [3] 1/21 36/3      ability [1] 3/25            7/7 7/18 8/6 8/9 9/17    argument [3] 5/14 14/6
                         36/16                  able [4] 20/15 24/22        14/6 16/5 17/11 22/13     15/19
DEFENSE COUNSEL:
                        170 [3] 26/7 26/8 28/2 25/6 25/9                    26/12                    arms [1] 7/4
[42]
                        170,000 [2] 27/23 27/25 about [11] 8/16 11/18      alternative [1] 20/6      Arraignment [1] 1/19
PLAINTIFF'S
                        1752 [1] 6/11            12/8 13/14 13/18 13/19    altogether [2] 27/2       arrest [1] 7/18
ATTORNEY: [24] 3/6
                        1782 [1] 1/24            15/18 23/16 23/25          27/4                     arrival [1] 31/1
 4/25 5/13 5/18 5/21
                        19 [2] 1/17 3/1          24/12 27/10               am [5] 14/18 22/1 22/3    articulable [1] 13/6
 14/12 14/17 15/9 15/17
                        1st [1] 1/22            above [1] 36/7              26/12 35/14              as [26] 5/5 5/5 6/23
 16/25 17/2 19/13 20/20
                                                above-entitled [1] 36/7    AMERICA [2] 1/6 3/4        6/25 8/14 8/22 11/16
 21/20 23/14 23/23 24/5 2
                                                absence [2] 10/6 10/17     American [1] 6/3           12/13 12/17 13/14
 27/12 31/19 31/24
                        20 [1] 9/3              Absolutely [1] 26/19       ammunition [1] 18/3        14/21 14/22 16/3 16/24
 32/11 33/18 35/10
                        20,000 [4] 22/20 24/23 accept [1] 10/18            amount [4] 17/9 26/4       17/18 18/14 18/22 20/1
 35/17
                         25/11 28/4             access [1] 7/25             26/5 27/22                22/8 22/21 23/25 26/4
PRETRIAL SERVICES
                        2004 [1] 7/19           accord [1] 11/18           amounts [2] 23/11          26/4 26/12 27/8 30/19
OFFICER: [13] 19/1
                        2020 [1] 6/1            account [3] 8/10 22/19      27/16                    aside [1] 11/22
 19/6 26/21 26/25 27/6
                        2021 [4] 1/17 3/1 33/22 22/21                      Angeles [6] 1/15 1/23     ask [12] 13/23 17/5
 28/19 29/2 29/10 29/18
                         36/10                  acting [2] 2/2 11/18        2/5 2/8 3/1 9/18          19/7 19/8 19/9 19/18
 29/25 30/3 33/25 34/3
                        21-282-DUTY [1] 1/8     action [1] 11/21           another [2] 15/10 21/8     19/24 21/22 23/8 26/3
THE CLERK: [34] 3/3
                        21-MJ-0282 [1] 3/3      actively [1] 17/21         anti [5] 10/10 10/11       28/13 31/19
 26/3 26/8 27/7 27/15
                        213-894-1782 [1] 1/24 activity [1] 13/13            10/11 10/23 11/15        asked [1] 32/12
 28/1 28/4 28/8 28/10
                        22 [2] 9/12 28/8        actually [3] 5/8 7/10      anti-democracy [1]        asking [1] 4/18
 28/24 29/20 29/24 30/1
                        24 [7] 19/3 19/4 20/2    26/7                       10/11                    assaulting [1] 15/6
 30/7 30/12 31/16 31/22
                         20/11 23/24 25/6 25/11 add [1] 26/13              anti-government [3]       assertion [2] 11/12
 32/3 32/6 32/9 32/18
                        27,000 [1] 22/19        added [1] 17/4              10/10 10/23 11/15         13/13
 32/25 33/2 33/5 33/8
                        28 [1] 36/4             addition [2] 22/20         any [16] 9/25 10/12       assets [5] 10/4 10/7
 33/11 33/16 33/20
                        2J1.2 [1] 9/7            22/22                      10/19 10/21 13/14         17/12 19/9 22/13
 33/22 34/20 34/24 35/1
                        2nd [5] 31/20 31/25     address [4] 7/17 11/6       13/18 17/23 17/25        ASSISTANT [1] 2/3
 35/3 35/7
                         32/4 32/17 32/22        13/12 19/19                17/25 18/2 18/10 23/14   assuming [1] 15/19
THE COURT: [69]
                                                addressing [1] 11/13        27/10 28/23 32/23 35/3   at [31] 4/14 5/1 5/10
THE DEFENDANT:          3                       adequate [1] 13/10         anymore [1] 33/13          6/19 6/22 7/11 7/17
[17] 3/14 3/17 3/20     312 [1] 2/4             administration [3] 8/4     anyway [1] 21/19           7/24 8/22 8/22 9/1 9/12
 3/24 4/17 4/21 18/25   321 [1] 2/7              8/7 10/20                 apartment [3] 5/6 7/15     9/19 11/7 11/14 11/19
 22/14 24/19 24/21      350 [1] 1/22            admit [1] 4/18              15/23                     12/23 14/9 15/5 16/3
 24/24 25/3 25/7 30/18 3:30 [1] 34/24
                                                admitted [2] 8/19 12/8     apologize [3] 4/3 4/10     16/14 20/17 24/24
 31/3 31/7 31/10
                                                advise [1] 25/5             33/18                     25/24 27/16 29/13 33/4
                        4
$                                               advised [1] 30/19          apparently [1] 34/13       33/16 33/22 34/18
                        41 [1] 9/13             affidavit [4] 3/16 5/3     appeal [6] 19/15 19/17     35/19
$150,000 [2] 17/9 24/15 4311 [1] 1/23
$20,000 [3] 22/7 24/16 48 [3] 17/5 19/11 19/18 6/13 21/2                    20/21 20/23 20/25 21/7   attack [1] 9/16
 27/25                                          affidavits [2] 25/12       appealed [2] 17/6 21/5    attempted [2] 6/23
                        4:42 [2] 1/17 3/1        25/13                     appear [3] 3/10 9/24       6/25
$250 [1] 17/12          4th [3] 33/8 33/16
$70,000 [3] 19/11 20/8 33/22                    after [11] 7/4 7/8 10/20    11/20                    attention [1] 29/11
 24/15                                           16/10 19/4 20/14 28/14    appearance [3] 17/9       ATTORNEY [2] 2/2 2/3
$75,000 [1] 19/25       5                        28/16 32/3 32/16 32/23     27/23 27/24              attorneys [1] 26/14
                                                afternoon [2] 3/8 20/15    appearances [3] 2/1       audio [1] 16/13
-                       50,000 [1] 22/18        again [6] 12/25 13/19       3/5 26/15                AUSA [1] 33/14
                        51 [1] 9/13              15/22 16/4 16/22 19/22    appeared [3] 6/6 6/15     authorization [3] 4/4
-oOo [1] 3/2            5:31 [1] 35/19          against [1] 4/16            8/23                      4/7 28/15
/                       5th [1] 32/17           agree [3] 18/4 24/5        appears [3] 7/18 10/4     authorized [2] 18/8
/s [1] 36/15            6                        24/7                       22/7                      30/16
                                                agreement [1] 24/3         applies [1] 11/7          authorizing [1] 30/25
0                       6th [1] 12/6            ahead [2] 5/17 14/16       apply [1] 13/24           available [4] 8/21 21/3
0282 [1] 3/3            7                       aided [1] 6/19             appointment [4] 4/13       22/12 31/18
                                                alcohol [2] 18/11 18/14     34/14 34/16 34/17        avoid [1] 17/24
1                       70,000 [1] 25/10
                                                all [19] 3/18 4/8 4/9      appoints [1] 4/13         awaiting [1] 8/4
                        753 [1] 36/4
1-22 [1] 28/8                                    4/11 4/22 10/25 15/13     appreciate [2] 15/18      aware [3] 22/11 23/14
10 [1] 23/21            9                        17/14 17/24 22/25          16/17                     32/22
10:00 [2] 33/17 33/23 90012 [3] 1/23 2/5 2/8 23/13 24/9 24/10 25/20        approach [1] 14/18        away [1] 7/5
117 [1] 13/20                                    26/15 27/9 29/25 30/14    approaches [1] 14/24
                        9:00 [1] 33/4                                                                B
14 [2] 9/8 23/21                                 35/8                      appropriate [2] 16/23
                        9:30 [1] 33/4
150 [6] 19/12 22/20                             allegations [2] 6/13        20/1                     back [4] 21/9 24/24
                        9th [1] 32/25
 22/22 25/11 25/13                               14/22                     approved [2] 17/18        30/9 33/14
 25/21                  A                       alleged [1] 6/2             17/23                    bail [4] 4/23 13/16 14/1
150,000 [3] 20/4 27/25 a.m [3] 33/4 33/17       allow [1] 29/19            are [13] 5/23 8/20 9/6    17/8
 28/6                                           allowed [1] 23/9            10/10 13/10 13/16        barely [1] 11/12
                         33/23
150K [1] 26/5                                   allows [1] 9/21             15/25 23/16 24/22 25/6   base [1] 9/7
                        abetted [1] 6/19
1512 [1] 9/4                                    also [13] 2/10 5/8 5/9      27/16 30/6 35/9          baseball [1] 7/5


                                          Pat Cuneo CSR 1600, Official Reporter          (1) DEFENSE COUNSEL: - baseball
        Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 38 of 43
B                        bringing [2] 29/11         child [1] 13/15            31/5                     custody [2] 21/9 23/5
                          29/14                     circumstances [2]         considering [1] 9/14      cut [1] 33/25
based [3] 4/6 10/17
                         broader [1] 11/13           9/15 23/9                conspiracy [1] 10/16
19/10                                                                                                   D
                         broadly [1] 7/13           claimed [1] 16/12         constellation [1] 13/22
basic [1] 10/15
                         broken [2] 16/14 28/4      claims [1] 4/20           contact [3] 17/24 32/12   damage [2] 6/19 9/10
bat [1] 7/5
                         brought [1] 12/6           clarification [1] 26/4     35/4                     danger [7] 7/10 8/6
battery [1] 7/18
                         building [1] 6/22          clarify [3] 4/4 25/22     contacted [1] 34/12       11/9 13/1 14/9 15/21
be [47]
                         bullhorn [2] 7/1 7/2        25/25                    contacting [1] 8/11       27/11
because [10] 10/13
                         burden [3] 11/8 11/23      clear [5] 4/9 9/23 11/8   contained [2] 3/18        dangerous [2] 6/2 18/3
14/7 21/5 21/24 23/18
                          14/8                       11/14 13/1                3/23                     dangerousness [5]
24/13 27/16 27/21 29/7
                         but [22] 3/24 4/19 5/4     clearly [1] 12/23         contemplating [1]         5/22 7/14 10/10 11/24
29/18
                          6/3 7/11 8/17 11/6        clerk [7] 20/5 29/8        22/17                    23/25
become [1] 16/4
                          11/15 11/22 12/17          32/12 32/13 32/14        contested [1] 33/4        date [6] 27/13 31/17
been [11] 8/20 9/10
                          12/20 12/25 15/15          32/20 34/4               context [1] 7/19          32/3 32/14 32/21 36/10
10/22 12/3 14/10 14/24
                          16/13 20/15 20/15 22/4    clerk's [5] 25/24 27/18   contribution [1] 17/11    day [6] 12/15 16/13
15/14 16/10 23/1 23/18
                          22/9 22/23 26/1 33/13      34/18 34/20 35/4         controlled [1] 18/10      18/21 27/7 32/23 33/3
24/11
                          33/24                     clients [1] 23/18         convict [1] 12/17         days [2] 23/21 24/15
beep [3] 13/15 31/25
                                                    climbing [1] 16/14        convicted [1] 9/4         DC [9] 5/3 8/4 8/8 9/22
33/14                    C                          close [1] 9/18            convincing [2] 11/9       10/1 17/7 19/19 20/24
before [8] 6/6 8/24
                         CA [1] 1/23                CM [1] 1/21                13/2                     21/4
9/21 14/13 20/17 23/6
                         CALIF [1] 3/1              Code [1] 36/4             coordinating [1] 8/11     decision [3] 10/17
27/17 27/22
                         CALIFORNIA [4] 1/2         codefendants [1] 18/1     copy [1] 30/20            14/14 19/16
beginning [1] 8/22
                          1/15 2/5 2/8              collateral [2] 22/17      correct [7] 3/19 3/23     decision-making [1]
behalf [3] 3/7 3/9 28/17
                         call [4] 7/2 7/4 27/18      25/1                      27/17 27/21 28/1 28/9    10/17
being [2] 7/9 24/12
                          35/5                      colorful [1] 11/5          36/5                     declaration [1] 17/14
belief [1] 10/16
                         called [3] 10/22 14/23     Columbia [6] 11/2         could [10] 10/5 15/15     deeding [1] 22/7
believe [3] 5/8 10/13
                          15/2                       17/16 19/18 21/6 21/11    22/16 23/24 25/14        deems [1] 20/1
33/9
                         Calling [1] 3/3             32/13                     25/15 25/22 28/13 33/3   defendant [29] 1/10
believes [1] 10/22
                         can [17] 13/17 17/6        combined [1] 10/7          34/15                    2/6 4/12 5/24 6/7 6/9
best [2] 3/21 3/25
                          19/4 19/7 19/19 20/2      come [1] 31/20            couldn't [2] 4/8 15/12    6/17 7/6 7/21 8/19
better [1] 24/7
                          20/18 21/3 24/18 25/25    community [5] 6/3         counsel [17] 3/5 4/13     14/23 16/4 17/12 17/15
between [1] 6/5
                          27/22 28/7 28/15 28/16     11/10 11/24 13/1 13/11    14/15 16/6 16/19 18/1    17/18 17/21 17/24 18/2
Beverly [3] 9/21 12/14
                          28/25 32/14 35/4          complaint [5] 5/3 5/10     30/8 30/13 30/17 30/19   18/7 18/9 18/11 18/13
16/7
                         can't [3] 14/9 16/23        12/13 12/21 30/23         30/25 31/5 31/11 32/15   18/16 18/18 18/21 20/8
Biden [1] 8/1
                          29/15                     complete [1] 28/15         33/2 33/8 33/24          24/14 28/12 32/12
BISIGNANO [23] 1/9
                         Capitol [16] 6/7 6/20      completely [1] 11/20      count [1] 26/11           defendant's [5] 5/6
3/4 3/9 3/13 4/15 11/14
                          6/22 7/1 7/2 7/3 7/8      compliance [1] 18/4       couple [2] 6/14 14/14     21/3 22/13 26/13 31/13
12/2 12/8 12/10 12/14
                          7/11 7/24 9/2 12/6 15/1   computer [1] 13/17        Courier [2] 12/15 16/7    defendants [4] 6/6
12/17 12/21 13/6 14/1
                          15/3 15/5 16/13 16/15     computer-monitoring       course [4] 7/14 9/17      6/14 8/23 14/22
14/4 18/23 19/25 21/15
                         carried [1] 14/8           [1] 13/17                  19/15 25/3               DEFENDER [1] 2/6
22/15 24/20 25/5 28/15
                         case [12] 3/3 5/23 7/19    concede [1] 12/18         court [45]                defense [8] 5/15 12/22
30/16
                          8/17 9/3 9/11 10/10       concern [4] 16/17 23/4    court's [7] 10/19 16/17   14/15 16/6 16/19 23/12
Bisignano's [1] 4/7
                          15/2 16/21 20/21 21/22     27/10 34/15               19/15 19/15 21/19        32/15 35/13
blacked [2] 15/13
                          35/9                      concerned [1] 13/14        32/13 33/24              democracy [3] 6/3 9/16
15/15
                         cash [10] 22/17 23/23      concerns [2] 23/25        Courthouse [2] 1/22       10/11
blaming [1] 14/4
                          24/3 24/7 24/16 25/11      24/11                     2/4                      democratic [2] 7/23
bodily [1] 6/10
                          26/11 27/25 28/5 34/13    concluded [1] 35/19       COVID [5] 19/8 23/6       10/15
bond [30] 8/7 14/25
                         caught [4] 13/24 15/1      concur [1] 31/11           23/14 24/13 34/14        demonstrating [1]
17/9 19/11 20/1 20/8
                          15/20 16/10               condition [2] 13/17       CRAIG [3] 2/7 3/9         12/21
23/10 23/23 24/4 24/6
                         cause [1] 9/9               26/18                     23/16                    deny [1] 4/18
24/7 24/14 24/16 25/10
                         causing [1] 9/9            conditions [3] 13/9       Craig Harbaugh [1]        deposit [1] 34/13
26/5 26/5 26/22 27/2
                         CENTRAL [2] 1/2             18/24 19/20               3/9                      DEPUTY [1] 2/7
27/15 27/23 27/24
                          17/15                     conduct [2] 8/19 12/15    create [1] 8/24           designed [1] 5/24
27/25 28/1 28/2 28/11
                         certainly [2] 12/20 24/6   Conference [1] 36/9       credible [1] 16/5         desire [1] 31/8
30/2 30/8 30/9 30/12
                         CERTIFICATE [1] 36/1       conferred [4] 20/5 29/8   crimes [1] 6/2            destructive [1] 18/3
32/6
                         certified [1] 30/20         32/20 34/4               criminal [1] 5/10         detailed [2] 12/13
bonds [2] 20/13 22/19
                         certify [1] 36/3           confinement [1] 23/11     crowd [1] 6/24            12/14
border [1] 9/19
                         certifying [1] 5/25        confirming [1] 7/8        CRR [1] 1/21              details [1] 32/15
both [2] 10/9 14/2
                         challenge [1] 29/13        conformance [1] 36/8      CRR-CM [1] 1/21           detained [2] 11/1 16/20
bracelet [2] 18/20 19/3
                         change [3] 26/22 27/2      confusion [1] 25/24       crushed [1] 6/21          detention [4] 4/24 5/2
Brady [1] 35/16
                          27/4                      Congress [3] 5/25 8/7     CSR [3] 1/21 36/3         5/14 8/12
breaking [1] 7/23
                         charged [2] 6/6 6/9         16/2                      36/16                    determine [2] 18/4
brief [1] 21/10
                         charges [5] 4/16 4/19      conjunction [1] 18/6      CUAUHTEMOC [1] 2/6        30/22
briefly [4] 8/15 14/13
                          5/23 9/2 30/20            connection [1] 6/7        CUNEO [3] 1/21 36/3       devices [1] 18/3
16/18 25/23
                         charging [2] 9/25          consent [1] 3/10           36/16                    did [13] 3/22 3/22 4/20
bring [1] 16/15
                          20/23                     consequences [1]          currently [2] 6/8 11/9    5/13 5/15 6/11 12/9


                                           Pat Cuneo CSR 1600, Official Reporter                                 (2) based - did
         Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 39 of 43
D                    effectuate [1] 20/7 F             found [1] 5/6     H
                            effort [1] 20/14                                    four [3] 6/10 9/1 16/1
did... [6] 14/6 14/20                                 facilities [1] 19/8                                 had [6] 15/13 15/22
                            either [2] 11/12 14/8                               frankly [3] 8/14 8/18
21/15 25/18 27/13 29/6                                fact [5] 5/8 6/17 11/25                             16/10 23/17 23/18 31/4
                            elect [4] 8/1 8/2 15/24                              23/24
didn't [7] 26/24 27/21                                 12/9 14/7                                          handgun [1] 7/15
                             15/25                                              front [2] 3/21 6/8
28/23 28/25 29/7 31/20                                factor [2] 8/17 12/19                               happened [1] 9/2
                            election [2] 6/1 13/19                              full [1] 22/6
31/22                                                 factors [2] 10/9 13/23                              HARBAUGH [17] 2/7
                            electronic [4] 13/15                                further [3] 12/13 35/10
different [8] 5/7 7/16                                facts [4] 6/11 13/6                                 3/9 4/13 5/12 11/3 15/9
                             17/25 31/25 33/14                                   35/12
14/24 15/4 16/10 27/9                                  14/19 16/8                                         15/17 19/20 19/21 22/1
                            else [2] 7/17 12/13
27/16 27/16                                           failed [2] 11/6 12/25     G                         23/2 23/16 24/12 26/13
                            email [2] 32/15 33/24
difficult [3] 8/13 15/10                              family [2] 10/2 20/12                               28/10 32/3 32/9
                            emailing [1] 30/8                                   gain [1] 6/23
20/12                                                 Fantastic [1] 34/22                                 hardly [1] 28/23
                            employment [3] 17/22                                garbled [1] 28/22
directed [3] 18/14                                    FBI [2] 5/6 7/15                                    Harris [1] 8/2
                             17/23 26/15                                        gas [3] 7/3 15/3 16/15
18/22 27/8                                            February [14] 31/20                                 has [17] 3/10 7/25 9/20
                            encourage [1] 7/1                                   genuinely [1] 13/14
direction [1] 22/2                                     31/23 31/25 32/4 32/17                             10/2 11/8 11/16 11/23
                            encouraged [3] 6/18                                 get [9] 12/3 16/9 20/13
directly [1] 17/24                                     32/17 32/22 32/25 33/2                             12/3 12/5 12/12 12/25
                             7/7 7/21                                            20/18 24/22 24/24 25/6
discounts [1] 11/20                                    33/5 33/8 33/16 33/22                              14/8 17/13 22/18 24/12
                            encouraging [2] 15/4                                 25/14 27/21
discovered [1] 7/15                                    36/10                                              29/15 30/19
                             16/15                                              getting [1] 27/15
discuss [1] 31/5                                      February 2nd [4] 31/25                              have [47]
                            end [3] 25/15 25/18                                 GINA [3] 1/9 3/4 3/13
discussing [1] 24/11                                   32/4 32/17 32/22                                   having [3] 3/20 4/1
                             25/19                                              Gina Bisignano [1]
discussion [1] 13/18                                  February 4 [1] 33/5                                 21/7
                            enforcement [2] 8/14                                 3/13
disobey [1] 10/23                                     February 4th [3] 33/8                               he [3] 11/6 33/12 35/4
                             10/20                                              Gina Michelle
dispute [1] 30/21                                      33/16 33/22                                        He's [1] 20/6
                            engage [1] 13/18                                    Bisignano [1] 3/4
disregard [1] 13/6                                    February 5th [1] 32/17                              head [1] 25/7
                            ensure [3] 13/10 13/11                              give [1] 31/8
distinction [1] 6/5                                   February 9 [1] 33/2                                 health [1] 18/16
                             13/17                                              given [7] 9/2 9/19
district [18] 1/1 1/2 5/3                             federal [3] 2/6 10/19                               hear [7] 4/23 15/15
                            enter [3] 6/25 7/1 15/4                              17/12 19/8 19/9 24/1
9/25 11/2 17/6 17/15                                   21/8                                               20/19 26/24 28/23
                            entered [1] 15/3                                     34/16
17/15 19/17 20/23 21/6                                feet [1] 7/5                                        28/25 31/22
                            enters [1] 23/4                                     GLASCO [4] 2/10
21/11 21/17 30/15                                     felonies [1] 6/10                                   heard [3] 7/8 14/13
                            entire [1] 7/23                                      28/24 28/25 29/24
30/17 32/6 32/11 32/13                                felony [1] 9/1                                      15/14
                            entitled [2] 4/12 36/7                              gleaned [1] 12/10
dividing [1] 26/6                                     few [2] 3/25 5/22                                   hearing [12] 1/19 8/22
                            entry [1] 6/23                                      gmail.com [1] 1/24
DIVISION [1] 1/3                                      file [1] 34/6                                       21/16 27/13 28/14
                            equity [1] 22/8                                     go [9] 5/17 7/7 14/16
do [26] 4/19 13/8 16/17                               finalizes [1] 14/13                                 30/22 31/1 31/16 33/4
                            especially [1] 10/20                                 23/22 27/22 27/22 29/4
17/3 18/23 18/25 19/17                                financial [1] 3/16                                  33/23 34/1 34/2
                            essentially [4] 7/22                                 29/15 35/2
20/15 22/20 24/10                                     financials [1] 4/1                                  heat [1] 15/20
                             8/19 9/10 23/10                                    goes [2] 20/16 27/17
24/24 25/9 25/12 25/20                                finds [2] 4/12 31/13                                held [2] 20/17 36/6
                            evaluation [1] 18/17                                going [19] 14/11 17/8
26/12 27/20 28/21 29/3                                fine [9] 22/3 23/12                                 her [59]
                            even [6] 7/11 12/7                                   17/11 20/16 20/21 21/5
29/4 30/24 31/2 31/11                                  25/16 32/16 32/21 33/1                             here [6] 5/15 6/12
                             13/12 15/19 16/2 20/2                               21/18 24/6 24/9 24/10
32/3 32/9 32/11 33/3                                   33/7 33/9 33/20                                    14/18 16/23 34/24 35/2
                            event [1] 19/19                                      24/14 24/17 26/3 26/12
document [1] 3/20                                     finish [1] 15/11                                    Here's [1] 24/9
                            every [2] 18/21 27/7                                 26/22 27/1 27/18 27/19
does [4] 5/1 9/24 13/18                               firearm [7] 12/1 12/2                               hereby [1] 36/3
                            everyone [1] 31/17                                   29/17
15/21                                                  12/4 12/6 12/8 12/11                               herself [3] 12/22 16/9
                            everything [1] 15/14                                good [3] 3/6 3/8 33/17
doesn't [2] 10/13 26/2                                 15/22                                              20/8
                            evidence [11] 5/5 8/16                              got [7] 7/25 9/1 9/7
dollars [1] 3/25                                      firearms [1] 18/2                                   Hills [3] 9/21 12/15
                             10/17 10/24 11/9 11/10                              9/19 21/25 26/19 33/25
don't [5] 14/6 15/11                                  first [5] 1/22 5/14 5/22                            16/7
                             12/5 12/18 12/20 13/2                              government [28] 4/20
33/12 33/13 34/15                                      8/16 11/23                                         him [1] 33/13
                             35/16                                               4/23 5/1 7/22 10/10
done [4] 5/17 24/18                                   flee [3] 8/25 9/20 13/5                             hinted [1] 8/22
                            evidence-based [1]                                   10/14 10/23 10/25 11/8
30/6 35/9                                             flexible [1] 32/16                                  his [1] 33/13
                             10/17                                               11/12 11/15 11/23
door [1] 6/22                                         flight [7] 8/15 10/7 10/9                           history [1] 13/8
                            example [2] 8/3 14/4                                 11/25 12/5 12/12 12/16
down [2] 25/7 28/4                                     11/11 13/3 14/8 27/10                              hit [1] 7/4
                            except [3] 18/1 26/14                                12/18 12/25 13/5 13/25
DR4 [1] 28/11                                         Florida [1] 10/3                                    Hold [2] 22/15 29/20
                             32/17                                               14/3 14/8 19/14 20/19
draw [1] 6/5                                          focused [1] 14/19                                   home [9] 8/12 22/6
                            exculpatory [1] 35/15                                20/25 21/13 31/19
dropped [1] 33/19                                     follow [1] 14/11                                    22/8 23/11 26/20 26/22
                            excuse [2] 15/7 21/2                                 35/11
drug [7] 18/11 18/13                                  force [1] 7/8                                       27/1 27/3 27/4
                            execute [1] 28/11                                   government's [1]
29/3 29/12 29/15 29/22                                forced [1] 12/18                                    Honor [70]
                            executed [1] 30/9                                    21/17
30/3                                                  forces [1] 11/15                                    HONORABLE [1] 1/4
                            execution [1] 28/11                                 grant [3] 14/1 22/25
drugs [1] 18/7                                        foregoing [1] 36/5                                  hour [1] 34/16
                            exist [1] 8/5                                        24/6
due [1] 28/8                                          foreign [2] 9/19 10/6                               hours [10] 17/6 19/3
                            experts [1] 34/12                                   granted [1] 17/16
during [6] 7/14 8/8                                   form [9] 3/16 3/19 4/6                              19/4 19/11 19/19 20/2
                            exposure [3] 6/12 8/23                              Great [2] 34/22 34/23
8/10 12/24 20/23 34/13                                 27/15 28/16 30/2 30/8                              20/11 23/24 25/6 25/11
                             9/19                                               group [1] 6/21
DUTY [1] 1/8                                           30/9 30/25                                         House [1] 13/21
                            extraordinarily [1]                                 groups [1] 10/23
                                                      format [1] 36/7                                     how [5] 4/2 25/11
E                            10/18                                              guidance [1] 11/19
                                                      former [1] 16/2                                     28/10 28/11 30/1
                            extraordinary [1] 5/23                              guidelines [2] 9/5 9/13
earlier [2] 8/24 14/21                                forthwith [2] 19/24                                 hundred [1] 20/1
                            extremely [1] 8/13                                  gun [1] 5/5
easily [1] 10/5                                        24/10                                              hyperbole [1] 13/25
                            extremists [1] 8/12                                 guns [1] 7/25
East [1] 2/7                                          forward [1] 20/24


                                              Pat Cuneo CSR 1600, Official Reporter                                  (3) did... - I'd
        Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 40 of 43
I                         is [100]                    13/6 27/20              MJ [2] 1/8 3/3            29/5 29/9 29/23 34/24
                          Israel [1] 10/3            liquid [1] 10/5          moment [4] 14/1 15/20     negative [2] 23/6 23/19
I'll [5] 4/23 15/11 27/4
                          issue [4] 11/13 21/3       liquidated [1] 10/5      32/5 32/15                never [1] 12/4
 35/1 35/3
                           22/4 35/3                 listed [1] 8/20          monitor [1] 13/13         new [3] 8/4 8/7 10/20
I'm [22] 3/24 3/24 4/5
                          it [44]                    LM [1] 29/16             monitoring [7] 8/13       next [2] 16/1 32/14
 4/18 5/13 5/16 14/11
                          it's [15] 4/9 7/16 8/18    location [7] 8/13 9/24   13/17 18/19 18/19         no [17] 1/8 3/3 5/18
 15/7 17/1 21/18 22/11
                           12/7 13/13 15/9 16/20      18/18 18/19 26/17       26/17 26/20 29/12         12/5 21/6 21/7 21/25
 23/14 24/10 25/22
                           22/9 23/20 25/1 25/6       26/19 29/11             month [1] 17/12           22/12 27/15 27/24 30/7
 26/25 27/15 28/14 29/2
                           25/25 26/7 31/8 33/23     locations [2] 15/4       months [1] 9/13           31/20 31/24 33/20
 29/11 32/16 32/22
                          Italy [1] 10/3              17/17                   more [4] 12/7 13/10       34/20 34/20 36/16
 34/11
                          its [4] 11/23 14/8 14/13   long [2] 22/5 22/10      28/7 28/24                Nods [1] 25/7
icon [1] 9/16
                           17/5                      looking [1] 9/12         morning [4] 3/6 5/6       none [1] 24/8
identity [3] 30/21 30/22
                          itself [2] 6/4 13/23       Los [6] 1/15 1/23 2/5    7/15 15/23                noon [1] 30/9
 31/1
                                                      2/8 2/13 9/18           most [2] 21/12 27/20      North [1] 2/4
ideologies [1] 10/11      J                          Los Angeles [1] 9/18     move [1] 5/1              not [37]
if [29] 3/24 6/10 8/3 8/7
                          January [3] 1/17 3/1       lost [3] 13/15 15/16     moves [2] 5/9 20/24       note [1] 8/9
 9/4 9/8 9/20 10/22
                           12/6                       33/10                   Mr [1] 15/9               nothing [6] 12/12 13/7
 13/14 15/10 19/3 23/10
                          January 6th [1] 12/6       lot [1] 23/25            Mr. [21] 4/13 5/12 11/3   15/16 16/22 35/10
 24/6 25/15 26/1 28/13
                          JOHN [1] 1/4               lying [1] 16/9           11/6 13/12 15/8 15/17     35/12
 28/14 28/15 28/16 29/5
                          judge [3] 1/4 17/6 21/8                             19/20 19/21 22/1 23/2     now [5] 5/8 8/15 12/17
 29/9 29/14 29/23 30/4                               M
                          judgment [1] 13/24                                  23/16 24/12 26/13         22/24 27/25
 30/21 31/20 33/12
                          Judicial [1] 36/8          made [3] 14/14 16/6      28/10 32/3 32/9 33/10     numerous [1] 13/21
 34/15 35/3
                          June [1] 31/17             20/14                    33/11 33/16 35/14
illegal [1] 18/7                                                                                        O
                          just [31] 4/3 5/18 5/22    magistrate [2] 1/4       Mr. Harbaugh [14]
image [1] 33/13
                           6/3 14/12 14/14 14/17     32/13                    4/13 5/12 11/3 15/17      oath [1] 15/25
immediate [2] 20/7
                           15/11 16/18 17/3 19/13    maintain [1] 17/21       19/20 19/21 22/1 23/2     obey [2] 10/12 10/21
 22/25
                           19/17 19/20 21/22         make [9] 6/16 7/13       23/16 24/12 26/13         obligation [1] 35/15
immediately [2] 24/17
                           21/24 25/1 25/6 25/15     10/8 11/18 14/3 14/5     28/10 32/3 32/9           obliterated [1] 32/1
 25/10
                           25/16 25/23 25/25 26/2    20/2 34/14 34/15         Mr. Rollins [6] 11/6      obtain [1] 25/12
important [2] 8/17
                           29/5 29/9 30/3 32/5       makes [4] 9/23 11/20     15/8 33/10 33/11 33/16    obviously [1] 5/23
 12/19
                           32/5 32/15 33/12 34/11    11/25 21/12              35/14                     occurred [1] 16/22
impose [3] 13/17 17/4
                           34/24                     making [2] 10/17 29/22   Mr. Rollins' [1] 13/12    off [4] 3/24 33/13 33/19
 23/10
                                                     many [1] 16/10           Ms [2] 28/24 29/24        33/25
impossible [1] 13/13 K
                                                     marijuana [1] 18/8       Ms. [22] 3/9 4/7 4/15     offender [2] 14/20
imprisonment [1] 9/13 keep [1] 14/19
                                                     Marshal [1] 18/6         11/14 12/2 12/8 12/10     15/22
inauguration [2] 8/1      know [7] 8/16 20/3         Maryland [1] 35/16       12/14 12/17 12/21 13/6    offense [6] 9/5 9/6 9/7
 24/1                      23/17 33/12 34/15         masks [3] 7/3 15/3       14/1 14/4 18/23 19/25     9/9 9/12 9/15
incarceration [4] 26/22 34/21 35/1
                                                     16/15                    21/15 22/15 24/20 25/5    offer [1] 13/5
 27/1 27/3 27/5           knowing [1] 31/14          matter [1] 36/7          28/15 28/25 30/16         offered [2] 12/12 26/12
incentive [1] 9/20        knowledge [1] 3/21         matters [1] 7/20         Ms. Bisignano [20] 3/9    office [8] 15/25 25/25
incentives [1] 8/24       known [1] 17/25            maximum [1] 9/3          4/15 11/14 12/2 12/8      27/18 34/12 34/18
incitement [1] 7/12
                                                     may [6] 5/20 14/12       12/10 12/14 12/17         34/20 35/4 35/4
inciting [1] 8/11         L                          15/14 22/14 25/4 34/14   12/21 13/6 14/1 14/4      officer [4] 2/10 6/22
include [1] 18/19         large [1] 11/14            McDERMOTT [1] 1/4        18/23 19/25 21/15         7/5 12/3
including [3] 9/3 10/4 large-scale [1] 11/14
                                                     me [11] 3/21 5/14 15/7   22/15 24/20 25/5 28/15    officers [4] 6/25 7/11
 17/25                    last [1] 10/8              15/11 20/19 21/2 27/18   30/16                     9/3 15/6
indicate [2] 6/11 13/8 late [1] 34/16
                                                     32/5 33/9 35/4 35/5      Ms. Bisignano's [1]       Official [2] 1/21 36/16
Indictment [1] 30/23      later [1] 33/3             mean [2] 16/6 22/13      4/7                       Oh [4] 5/16 5/18 33/15
indirectly [1] 17/25      law [6] 6/4 8/14 10/11     means [2] 9/8 17/25      Ms. Glasco [1] 28/25      34/8
individual [1] 26/2        10/14 10/19 10/23         measured [2] 13/24       much [4] 11/25 19/16      okay [13] 3/12 19/1
individuals [1] 13/16 lawyer [1] 21/3
                                                     14/18                    25/12 35/6                19/2 25/8 27/6 28/4
inflamed [1] 16/4         layers [1] 17/4            media [1] 8/9            multiple [3] 10/2 23/17   29/2 29/10 30/12 33/22
information [4] 3/18      leaning [1] 22/1           medical [1] 26/14        26/1                      34/8 34/22 34/25
 3/23 8/10 12/9           least [5] 8/17 9/1 12/19   members [2] 8/7 16/2     must [2] 18/4 26/15       on [39]
injuries [2] 9/2 12/24     14/9 20/17                mental [1] 18/16         my [10] 3/21 3/25 4/1     once [7] 20/16 21/1
injury [2] 6/10 9/10      legitimacy [2] 10/13       mere [1] 6/18            5/18 14/18 20/14 20/16    21/1 21/2 21/5 23/4
inside [2] 7/9 16/16       10/19                     merely [1] 15/1          23/4 34/12 34/14          23/22
insisting [1] 22/2        let [10] 13/16 15/11       met [1] 11/23                                      one [6] 15/10 26/2 28/7
installed [1] 19/3         16/12 20/19 23/5 23/7                              N
                                                     MICHELLE [2] 1/9 3/4                               28/19 28/20 28/24
instructed [1] 30/2        23/18 32/5 34/20 35/1     mind [1] 15/11           name [2] 3/13 7/17        online [2] 8/20 13/13
instructions [1] 32/10 lethal [1] 7/8
                                                     minimum [2] 23/20        named [1] 30/23           onlooker [1] 6/18
intact [1] 26/18          letting [1] 15/11          23/21                    nature [1] 9/14           only [8] 7/10 7/21 21/8
intoxication [1] 18/10 level [3] 9/5 9/8 9/12
                                                     mitigate [3] 15/21       need [4] 19/21 25/12      22/24 29/22 30/4 32/22
involved [3] 9/9 9/15     like [6] 6/16 12/16 14/6   23/25 27/10              27/17 30/9                34/15
 12/22                     22/17 23/23 30/1          mitigated [2] 14/9       needed [1] 30/4           oOo [1] 3/2
involving [1] 13/15       likely [4] 8/6 10/12       16/23                    needs [6] 13/5 26/14      opportunity [1] 31/4


                                            Pat Cuneo CSR 1600, Official Reporter                            (4) I'll - opportunity
        Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 41 of 43
O                         Perhaps [1] 31/25        previously [1] 3/10       really [3] 10/9 11/19      19/18
                          permission [2] 17/16 prior [3] 17/16 17/19          16/18                    respond [2] 14/14
or [44]
                          17/19                     30/23                    reason [1] 29/10           16/18
order [11] 11/1 17/5
                          permitted [1] 28/14      probably [1] 9/1          reasons [2] 10/25         responsible [6] 17/10
18/4 19/10 19/24 20/7
                          person [4] 5/7 18/5      problem [4] 20/12          24/11                     20/3 24/16 25/13 25/25
20/22 21/5 21/8 21/19
                          25/13 30/22               27/20 29/23 32/22        receive [1] 30/20          28/6
24/10
                          personally [1] 6/18      problems [1] 27/19        received [1] 4/15         restricted [3] 17/15
ordered [2] 5/11 28/21
                          photos [1] 16/13         proceed [2] 5/14 5/20     recent [1] 10/3            18/21 27/7
orders [3] 10/19 10/24
                          physical [1] 9/10        proceeding [1] 11/7       recommendation [1]        restriction [1] 26/13
13/7
                          physically [1] 15/6      proceedings [12] 1/14      5/5                      restrictions [4] 10/13
ORTEGA [1] 2/6
                          pick [1] 32/21            8/8 26/10 29/21 30/5     recommended [2]            14/10 16/23 27/10
other [8] 6/14 8/8 8/12
                          pivot [1] 8/15            30/11 31/15 32/2 32/24    14/10 16/24              resulted [1] 6/10
17/17 18/3 22/12 22/21
                          place [2] 8/2 24/1        33/21 35/19 36/6         recorded [1] 8/20         results [1] 6/1
27/19
                          placed [1] 29/16         process [7] 7/23 10/15    referred [1] 16/6         review [1] 28/16
others [3] 12/22 15/5
                          Plaintiff [2] 1/7 2/2     20/24 22/5 22/9 22/11    regarding [3] 12/15       right [17] 4/8 4/11 4/22
16/15
                          planning [1] 19/14        31/2                      13/3 34/12                12/17 17/14 21/16
otherwise [1] 21/24
                          platforms [1] 16/11      proffer [3] 5/2 5/19      registered [5] 5/7 7/16    23/13 24/9 25/20 29/23
our [4] 12/1 16/20
                          please [1] 3/5            12/1                      7/16 12/3 15/22           29/25 30/14 30/20
21/13 23/25
                          plus [2] 9/8 22/19       program [7] 18/14         registration [1] 12/5      30/21 31/1 34/6 35/8
out [16] 5/3 9/17 13/16
                          point [6] 6/16 7/13 9/17 18/19 29/3 29/4 29/12     regulations [2] 24/13     rights [2] 31/5 31/9
14/5 15/13 15/15 16/9
                          10/8 24/25 29/13          29/15 29/23               36/8                     riot [5] 5/24 6/18 8/10
20/12 20/18 21/7 23/5
                          points [3] 5/22 14/14 proof [1] 17/22              reiterate [1] 19/14        15/2 15/5
23/7 23/9 23/18 30/15
                          16/18                    propagated [1] 13/19      relates [1] 6/17          rioter [1] 7/4
30/17
                          police [7] 6/22 6/25 7/5 property [7] 6/19 9/10    relatively [1] 10/4       rioters [4] 6/21 6/24
outbreak [1] 19/8
                          7/11 9/2 12/2 15/6        17/4 18/5 21/12 21/24    release [11] 8/3 10/12     7/1 7/11
outside [2] 7/3 15/3
                          pornography [1] 13/15 22/7                          10/21 18/24 19/4 19/10   rioting [1] 7/24
over [4] 10/21 15/10
                          pose [1] 8/6             proposal [2] 19/22         19/25 20/7 21/4 22/25    riots [1] 6/7
27/22 35/15
                          posed [1] 7/10            21/17                     24/10                    risk [7] 8/15 10/7 10/9
overstated [1] 14/3
                          possess [2] 18/2 18/7 propose [3] 20/22 22/6       released [2] 28/22 29/4    11/11 13/3 14/8 16/3
Overtalking [1] 25/17
                          possession [1] 12/11 22/8                          relocate [1] 17/19        ROLLINS [8] 2/3 3/7
overthrow [1] 7/22
                          possibility [1] 13/4     proposed [2] 13/9         remain [1] 9/21            11/6 15/8 33/10 33/11
overwhelming [1] 8/18
                          post [1] 22/20            19/20                    remains [1] 14/7           33/16 35/14
own [6] 10/10 11/18
                          posted [1] 24/17         protection [1] 12/22      remind [1] 35/15          Rollins' [1] 13/12
12/10 12/21 19/25
                          posting [1] 22/6         protest [2] 11/15 12/24   removal [1] 30/23         Room [1] 1/23
22/13
                          potentially [3] 6/10     prove [1] 11/8            repeat [3] 13/23 19/21    rule [4] 6/4 10/11 10/14
P                         21/8 21/12               provide [3] 3/22 17/22     28/25                     35/14
p.m [3] 1/17 3/1 35/19    power [1] 16/1            24/14                    repeated [1] 11/17
                          powerful [1] 8/24        provided [3] 8/9 12/14    repeatedly [1] 13/16      S
page [1] 36/7
                          preapproved [1] 26/16 23/1                         replaced [2] 19/11        safety [1] 13/11
participate [2] 18/13
                          preliminary [5] 21/16 provides [1] 23/11            24/15                    said [3] 29/1 29/6
18/18
                          27/13 31/16 33/23 34/2 proximity [1] 9/18          report [3] 5/4 5/9 9/23    31/23
participated [1] 5/24
                          preponderance [1]        PUBLIC [1] 2/6            reported [3] 12/10        sake [1] 15/19
particular [6] 7/19 9/5
                          11/10                    purchased [1] 12/2         12/11 36/6               same [1] 17/22
9/15 14/20 15/21 16/21
                          presence [2] 13/10       purposes [1] 18/9         Reporter [2] 1/21         satisfied [2] 26/23 27/2
particularly [1] 14/23
                          18/1                     pursuant [1] 36/4          36/16                    savings [2] 22/19
parties [4] 19/12 20/4
                          present [4] 2/10 3/9     put [1] 19/3              REPORTER'S [1] 1/14        22/21
26/1 28/6
                          6/14 11/14               putting [1] 11/22         reporting [2] 32/10       saw [1] 14/21
party [6] 15/22 17/10
                          President [9] 8/1 8/2                               32/14                    say [4] 6/2 14/17 25/4
21/1 21/2 21/11 21/23
passion [1] 13/25         11/16 11/19 13/20 14/7 Q                           represent [1] 4/14         25/18
                          15/24 15/25 16/3         quarantine [4] 20/17      Representatives [1]       saying [1] 3/24
passions [1] 16/4
                          President Trump [1]       23/6 23/20 23/21          13/20                    scale [1] 11/14
passport [3] 9/24 10/6
                          14/7                     question [3] 22/24        represented [1] 11/16     scheduled [3] 8/2
17/14
PAT [3] 1/21 36/3         President-elect [4] 8/1 28/19 28/20                request [4] 5/2 16/20      15/25 24/1
                          8/2 15/24 15/25          quite [2] 22/5 22/9        17/3 21/13               screen [1] 15/15
36/16
                          presidential [1] 6/1                               requests [1] 11/1         search [2] 7/14 18/5
patcuneo1600 [1] 1/24                              R
                          PRESIDING [1] 1/4                                  require [1] 17/11         second [2] 2/7 6/16
Pause [8] 26/10 29/21
                          press [1] 16/9           radical [1] 8/12          required [1] 35/14        Secondly [1] 13/3
30/5 30/11 31/15 32/2
                          pretrial [26] 2/10 5/4   raise [1] 21/3            requirement [1] 23/15     seconds [1] 7/4
32/24 33/21
Pence [1] 16/3            5/9 8/8 8/14 9/23 10/12 raised [1] 24/12           reside [1] 17/18          Section [3] 9/4 9/7
pendency [1] 20/23        10/21 12/8 12/10 13/9 range [2] 9/5 9/13           residence [3] 18/21        36/4
                          14/10 16/24 17/16        rational [1] 10/17         26/13 27/8               Section 1512 [1] 9/4
pending [2] 11/2 21/8
                          17/18 17/20 17/22        read [1] 4/15             residential [6] 18/13     securable [1] 23/24
people [3] 7/7 10/23
15/4                      17/23 18/5 18/14 18/22 readily [1] 8/21             28/21 29/3 29/12 29/15   secured [4] 21/11
pepper [1] 12/23          19/2 26/16 27/8 28/20 real [3] 17/4 21/12           30/3                      21/24 23/1 23/11
                          28/20                     21/24                    respect [1] 19/15         security [8] 17/5 21/12
per [1] 28/15
                          prevent [2] 5/25 8/11 realized [1] 16/10           respectfully [2] 11/1      22/2 22/4 22/4 22/9


                                            Pat Cuneo CSR 1600, Official Reporter                               (5) or - security
        Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 42 of 43
S                        something [3] 24/17       support [2] 5/2 5/4        They'll [1] 16/1           turn [1] 35/15
                          25/4 27/21               sure [2] 23/16 34/13       they're [1] 27/18          turned [1] 33/12
security... [2] 22/12
                         Sometimes [1] 25/24 sureties [1] 26/1                thing [1] 32/22            two [4] 15/3 19/12 20/3
 22/21
                         sooner [3] 30/10 31/20 surety [8] 17/4 21/1          things [1] 14/3             20/17
see [2] 15/12 33/13
                          31/24                     21/2 21/7 21/11 21/23     think [9] 10/6 11/19
seek [2] 17/21 21/4                                                                                      U
                         sorry [13] 4/5 5/13 5/16 24/16 25/12                  14/2 14/3 14/21 16/5
seems [1] 23/23
                          15/7 15/8 15/18 17/1     sustained [1] 9/11          20/20 21/10 27/9          under [4] 6/11 9/7 23/8
seen [1] 23/22
                          23/20 25/23 26/25 29/2 switch [1] 21/6              third [13] 7/13 15/22      35/16
self [1] 12/11
                          31/20 34/11              system [1] 24/12            17/10 19/12 20/3 20/3     understand [6] 4/19
self-reported [1] 12/11
                         sorts [1] 14/9                                        21/1 21/2 21/11 21/23     18/23 20/9 29/6 30/24
Senators [1] 13/21
                         sound [3] 13/15 28/22 T                               25/13 25/25 28/6          31/2
send [2] 32/14 33/24
                          31/25                    take [7] 4/2 8/2 11/23     third-party [4] 21/1       understatement [1]
sense [2] 21/7 21/13
                         sources [1] 22/21          15/25 19/14 24/1 30/16     21/2 21/11 21/23          6/4
sent [1] 30/12
                         speak [2] 22/14 28/14 taken [1] 14/24                this [54]                  Understood [6] 16/25
sentencing [2] 8/23
                         specific [2] 13/5 17/17 takes [4] 10/21 20/25        those [5] 10/20 16/18      17/2 21/20 21/20 27/12
 9/20
                         specifically [2] 14/19     22/4 22/9                  16/24 20/13 25/12         35/17
separate [1] 11/20
                          15/2                     talk [2] 8/16 15/10        thought [2] 5/16 16/12     unique [4] 7/19 8/6
serious [2] 6/10 14/22
                         speech [1] 11/5           teeth [1] 21/25            thousand [1] 20/1          9/14 23/9
serve [1] 27/10
                         spray [1] 12/23           tell [2] 4/8 35/4          threatening [1] 9/9        UNITED [15] 1/1 1/6
SERVICES [17] 2/10
                         sprayed [1] 12/23         ten [1] 24/15              three [2] 6/9 9/1          2/2 2/3 2/4 3/3 3/7 5/9
 5/4 5/9 8/14 9/23 14/10
                         Spring [1] 2/4            Tennessee [2] 10/2         through [1] 31/21          5/25 7/22 10/14 11/16
 16/24 17/17 17/19
                         standard [2] 11/6 13/4 22/8                          Thursday [1] 33/6          13/20 36/4 36/9
 17/20 17/22 17/23 18/5
                         starting [1] 8/5          term [1] 20/7              ties [1] 9/25              unknown [1] 9/24
 18/15 18/22 19/2 26/16
                         state [3] 3/5 18/8 20/12 terms [3] 7/13 10/21        time [8] 4/14 5/1 5/10     unless [1] 17/16
set [4] 11/15 17/8
                         state-authorized [1]       18/23                      12/24 15/5 20/13 25/12    unlike [1] 8/23
 27/13 32/14
                          18/8                     terribly [1] 34/11          28/24                     unlikely [2] 10/18
several [1] 7/5
                         statement [1] 12/14       test [3] 23/6 23/15        times [2] 27/17 34/14      13/23
severity [2] 6/12 6/13
                         statements [3] 7/12        23/19                     Title [1] 36/4             unregistered [1] 12/1
she [60]
                          11/17 16/6               testing [1] 18/12          today [2] 6/15 28/22       unreportable [1] 25/17
She'll [1] 23/5
                         states [16] 1/1 1/6 2/2 than [6] 13/10 24/7          together [1] 27/16         unseal [1] 5/10
she's [13] 8/3 8/6 8/12
                          2/3 2/4 3/4 3/7 5/9 5/25 28/7 30/10 31/20 31/24     told [1] 23/18             unsecured [4] 17/9
 9/1 9/4 9/7 9/12 9/19
                          7/22 10/2 10/14 11/16 thank [13] 4/25 5/21          tomorrow [10] 8/2 8/5      27/23 27/24 28/1
 10/12 10/22 16/5 20/16
                          13/20 36/4 36/9           15/17 19/6 26/3 28/18      10/21 16/1 16/3 24/2      until [5] 21/23 22/25
 20/24
                         statutory [1] 9/3          29/25 34/3 34/23 34/25     24/18 24/23 30/9 34/16    23/11 26/22 27/1
short [2] 20/7 20/13
                         stay [3] 17/5 21/10        35/6 35/13 35/18          took [2] 34/6 34/7         up [9] 11/15 13/24 15/1
short-term [1] 20/7
                          21/18                    that [136]                 total [5] 26/4 26/5 26/7   15/20 21/23 25/7 26/6
should [1] 16/4
                         stayed [1] 19/18          that's [20] 3/23 3/25       26/9 27/25                29/14 31/8
shouldn't [1] 29/23
                         stenographically [1]       4/2 9/10 9/14 9/25 10/5   touched [1] 11/12          upon [3] 4/6 10/22
show [4] 13/1 16/14
                          36/6                      15/13 16/22 22/12         TRACY [1] 2/2              19/10
 21/23 23/6
                         still [3] 16/3 26/18       22/25 24/17 25/20         traditionally [1] 8/17     US [5] 6/22 7/2 7/24
showed [1] 16/8
                          27/15                     29/14 32/16 33/1 33/5     traitor [1] 14/5           9/16 18/6
shows [2] 10/18 10/24
                         stipulate [1] 14/25        33/7 33/20 34/18          transcript [3] 1/14 36/5   US Marshal [1] 18/6
sides [1] 14/2
                         stipulation [1] 27/21     their [2] 12/10 12/21       36/7                      use [2] 18/7 18/9
sign [5] 3/22 20/8
                         stock [1] 10/5            them [3] 25/14 31/6        transfer [1] 11/2          used [4] 7/1 7/2 7/9
 28/16 30/17 30/25
                         stocks [1] 22/18           35/1                      transferred [2] 20/22      12/4
signature [8] 3/15
                         stood [1] 6/24            themselves [2] 7/12         32/6
 19/11 19/25 20/13
                         Street [4] 1/22 1/22 2/4 9/11                        transport [1] 21/10        V
 21/25 23/10 24/14                                                                                       valid [1] 6/1
                          2/7                      then [12] 12/13 13/16      transported [1] 20/24
 25/10                                                                                                   VCT [1] 15/10
                         strength [1] 8/16          15/11 17/3 20/11 20/16    travel [3] 10/3 10/6
signed [3] 4/4 4/6 17/9                                                                                  very [3] 10/5 11/5
                         striking [1] 6/25          21/1 21/22 23/6 26/5       17/17
significant [3] 10/4                                                                                      19/16
                         strong [1] 9/20            27/18 28/5                treatment [6] 18/14
 10/7 12/7                                                                                               Vice [3] 8/1 15/24 16/2
                         stuck [1] 24/12           theories [1] 10/16          26/14 28/21 29/3 29/12
signing [3] 19/10 19/25                                                                                  video [5] 3/10 3/11
                         subject [2] 20/16 23/5 there [13] 10/3 11/25          30/4
 30/24                                                                                                    16/8 16/13 33/14
                         submit [3] 18/4 18/11 13/7 16/2 20/17 20/21          trial [4] 8/4 8/8 9/21
simply [2] 16/5 16/8                                                                                     videos [3] 8/10 8/20
                          18/16                     21/4 22/12 27/16 33/15     11/2
since [1] 20/20                                                                                           9/11
                         submitted [1] 3/10         33/19 34/7 35/3           tried [1] 20/14
sincere [1] 10/16                                                                                        view [1] 8/21
                         submitting [1] 34/12      there's [6] 6/12 12/20     trouble [1] 16/9
sir [5] 3/14 3/17 3/21                                                                                   views [1] 13/18
                         subsection [1] 9/8         13/4 16/22 21/6 25/24     true [4] 3/13 3/19 6/1
 4/17 4/21                                                                                               Village [1] 7/17
                         substance [1] 18/10       therein [1] 5/5             36/5
so [45]                                                                                                  violating [1] 9/4
                         substantial [4] 9/6       thereof [1] 5/4            Trump [1] 14/7
social [1] 8/9                                                                                           violence [2] 6/19 14/23
                          11/11 17/12 19/9         these [6] 10/25 18/23      truth [1] 4/19
some [8] 6/5 7/12 10/4                                                                                   violent [1] 5/24
                         substituted [3] 20/2       23/8 27/9 31/5 31/8       try [1] 12/16
 12/23 17/4 21/24 24/7                                                                                   visits [1] 26/14
                          20/3 20/11               they [10] 6/23 6/25        trying [7] 8/10 14/3
 24/24                                                                                                   voluntary [1] 31/14
                         such [2] 16/24 20/13       23/5 23/7 23/18 23/18      14/4 14/18 14/19 15/13
somebody [2] 7/17
                         suffered [1] 12/24         23/22 29/18 32/21          16/9
 29/17
                         suggesting [1] 20/6        34/13                     Tuesday [2] 1/17 3/1


                                            Pat Cuneo CSR 1600, Official Reporter                             (6) security... - wait
        Case 1:21-cr-00036-CJN Document 14-1 Filed 02/06/21 Page 43 of 43
W                       whether [3] 4/8 22/25
                         30/22
waive [1] 21/16
                        which [10] 6/11 8/16
waived [1] 31/1
                         8/20 9/15 13/19 14/11
waiver [4] 30/15 30/17
                         18/19 20/6 23/24 26/15
31/11 31/14
                        while [6] 8/3 8/12 16/3
waiving [2] 30/24 31/6
                         20/24 21/7 21/11
want [18] 5/14 5/15 6/5
                        who [6] 3/9 6/21 6/24
7/13 8/15 9/17 10/8
                         7/21 15/22 34/7
11/23 14/14 14/17
                        whole [1] 28/2
19/17 22/19 22/20 27/2
                        whom [1] 34/17
27/22 28/21 29/3 29/4
                        why [2] 29/10 29/14
wanted [1] 16/18
                        WILKISON [1] 2/2
wants [1] 23/10
                        will [19] 3/7 8/4 10/24
was [28] 4/9 5/6 5/18
                         13/4 16/2 18/19 21/6
5/24 6/13 6/17 6/21 7/9
                         23/5 25/9 26/1 28/10
7/15 11/5 11/14 11/15
                         28/14 28/14 30/8 30/9
12/4 12/21 12/23 13/22
                         31/17 33/23 33/24
15/1 15/4 15/13 15/16
                         34/20
15/20 16/8 16/12 16/14
                        Will Rollins [1] 3/7
26/3 27/21 29/14 34/6
                        WILLIAM [1] 2/3
Washington [6] 5/3 8/4
                        willing [1] 14/24
9/22 9/25 17/7 21/4
                        windows [1] 16/14
Washington DC [4] 5/3
                        withhold [1] 12/9
9/22 17/7 21/4
                        within [5] 19/11 20/11
wasn't [2] 14/23 20/15
                         23/24 24/15 25/11
we [26] 4/2 9/18 13/23
                        without [4] 3/20 3/25
17/3 17/14 19/3 19/4
                         9/14 17/19
19/8 19/9 19/17 19/24
                        won't [1] 29/18
20/2 21/22 22/6 22/8
                        work [2] 21/17 26/1
22/16 23/8 25/8 25/25
                        working [2] 12/3 12/4
26/1 27/22 28/25 30/6
                        works [1] 32/23
30/15 33/10 35/9
                        worry [1] 20/16
we'd [2] 5/2 17/5
                        worth [1] 22/18
we'll [2] 25/20 27/20
                        would [25] 8/13 12/16
we're [5] 9/18 24/9
                         13/8 13/23 17/3 19/8
26/5 27/19 29/22
                         19/9 19/14 19/18 19/24
we've [4] 14/24 21/24
                         20/8 20/14 20/21 21/13
24/11 26/19
                         21/17 21/22 22/6 22/8
weapons [4] 7/2 15/2
                         23/8 23/24 25/11 28/11
16/15 18/3
                         30/1 31/17 31/19
website [1] 33/24
                        www.patcuneo.com
week [4] 25/15 25/15
                        [1] 1/25
25/18 25/19
weeks [1] 20/17         Y
weight [1] 12/18
                        years [2] 9/4 16/1
welcome [1] 35/7
                        yes [29] 3/14 3/17 3/21
well [10] 5/5 8/14 14/2
                         3/24 4/17 4/21 5/1 11/4
21/18 22/11 23/25 24/5
                         19/5 19/23 20/10 22/18
26/4 29/17 29/22
                         23/3 24/21 24/24 25/8
were [10] 5/16 6/2 6/14
                         27/9 28/3 30/18 31/3
6/24 13/19 14/22 15/5
                         31/7 31/10 31/12 32/7
15/15 34/13 35/19
                         32/8 32/11 32/19 33/18
West [1] 1/22
                         34/10
WESTERN [1] 1/3
                        yet [1] 27/14
Westlake [1] 7/17
                        you [71]
what [13] 4/19 13/8
                        you're [3] 24/3 30/22
14/19 20/9 20/21 22/19
                         35/7
23/21 24/9 25/20 28/25
                        you've [1] 7/25
29/6 33/25 34/19
                        your [85]
what's [1] 31/16
Whatever [1] 32/21
when [3] 14/23 26/11
28/20
where [3] 13/16 14/22
34/17


                                           Pat Cuneo CSR 1600, Official Reporter   (7) waive - your
